
Exhibit 10.29






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
Laclede Gas Company




$100,000,000




3.00% First Mortgage Bonds due March 15, 2023
3.40% First Mortgage Bonds due March 15, 2028




_____________


Bond Purchase Agreement


_____________


Dated August 3, 2012
 





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
 
 
 

 
Table of Contents
 

Section   Heading  Page

                                                              
Section 1.
Authorization of Bonds 
1

 
Section 2.
Sale and Purchase of Bonds 
1

 
Section 3.
Closing 
2

 
Section 4.
Conditions to Closing 
2

 
 
Section 4.1.
Representations and Warranties 
2

 
Section 4.2.
Performance; No Default 
2

 
Section 4.3.
Compliance Certificates 
3

 
Section 4.4.
Opinions of Counsel 
3

 
Section 4.5.
Purchase Permitted by Applicable Law, Etc 
3

 
Section 4.6.
Sale of Other Bonds 
3

 
Section 4.7.
Payment of Special Counsel Fees 
3

 
Section 4.8.
Private Placement Number 
3

 
Section 4.9.
Changes in Corporate Structure 
4

 
Section 4.10.
Funding Instructions
4

 
Section 4.11.
Additional Bond Requirements 
4

 
Section 4.12.
Proceedings and Documents 
4

 
Section 5.
Representations and Warranties of the Company 
4

 
 
Section 5.1.
Organization; Power and Authority 
4

 
Section 5.2.
Authorization, Etc 
5

 
Section 5.3.
Disclosure 
5

 
Section 5.4.
Organization and Ownership of Shares of Subsidiaries 
5

 
Section 5.5.
Financial Statements; Material Liabilities 
6

 
Section 5.6.
Compliance with Laws, Other Instruments, Etc 
6

 
Section 5.7.
Governmental Authorizations, Etc 
7

 
Section 5.8.
Litigation; Observance of Statutes and Orders 
7

 
Section 5.9.
Taxes 
7

 
Section 5.10.
Title to Property; Leases 
7

 
Section 5.11.
Licenses, Permits, Etc 
8

 
Section 5.12.
Compliance with ERISA 
8

 
Section 5.13.
Private Offering by the Company 
9

 
Section 5.14.
Use of Proceeds; Margin Regulations 
9

 
Section 5.15.
Existing Indebtedness 
9

 
Section 5.16.
Foreign Assets Control Regulations, Etc 
10

 
Section 5.17.
Status under Certain Statutes 
10

 
Section 6.
Representations of the Purchasers 
10

 
 
 
-i-
 
 
 
 
Section 6.1.
Purchase for Investment 
10

 
Section 6.2.
Source of Funds 
11

 
Section 7.
Information as to Company 
12

 
Section 7.1.
Financial and Business Information 
12

 
Section 7.2.
Officer’s Certificate 
15

 
Section 7.3.
Visitation 
15

 
Section 7.4.
Compliance 
16

 
Section 8.
Negative Covenants 
16

 
Section 8.1.
Terrorism Sanctions Regulations 
16

 
Section 9.
Registration; Exchange; Substitution of Bonds
16

 
Section 9.1.
Registration of Bonds 
16

 
Section 9.2.
Transfer and Exchange of Bonds 
17

 
Section 9.3.
Replacement of Bonds 
17

 
Section 10.
Electronic Transfer 
17

 
Section 10.1.
Electronic Transfer 
17

 
Section 11.
Expenses, Etc 
17

 
Section 11.1.
Transaction Expenses 
17

 
Section 11.2.
Survival 
17

 
Section 12
Survival of Representations and Warranties; Entire Agreement 
17

 
 
Section 13.
Amendment and Waiver 
18

 
Section 13.1.
Requirements 
18

 
Section 13.2.
Solicitation of Holders of Bonds 
18

 
Section 13.3.
Binding Effect, Etc 
19

 
Section 13.4.
Bonds Held by Company, Etc 
19

 
Section 14.
Notices 
19

 
Section 15.
Reproduction of Documents 
20

 
Section 16.
Confidential Information 
20

 
Section 17.
Substitution of Purchaser 
21

 
Section 18.
Miscellaneous 
22

 
Section 18.1.
Successors and Assigns 
22

 
 
-ii-
 
 


 
Section 18.2.
Accounting Terms
22

 
Section 18.3.
Severability 
22

 
Section 18.4.
Construction, Etc 
22

 
Section 18.5.
Counterparts 
22

 
Section 18.6.
Governing Law 
22

 
Section 18.7.
Waiver of Jury Trial
22




 
 
-iii-
 
 
 

 Schedule A — Information Relating to Purchasers        Schedule B — Defined
Terms        Schedule 5.3 — Disclosure Materials      
Schedule 5.4
— Subsidiaries of the Company and Ownership of Subsidiary Stock        Schedule
5.5    — Financial Statements        Schedule 5.15 — Existing Indebtedness      
 Exhibit 1 — Form of Thirty-First Supplemental Indenture        Exhibit 4.4(a) —
Form of Opinion of Special Counsel for the Company        Exhibit 4.4(b)   —
Form of Opinion of Special Counsel for the Purchasers

 

 
 
            
 
 
-iv-
 
 



The Laclede Gas Company
720 Olive Street
Saint Louis, Missouri 63101


3.00% Series First Mortgage Bonds due March 15, 2023
3.40% Series First Mortgage Bonds due March 15, 2028
 








August 3, 2012




To Each of The Purchasers Listed in
Schedule A Hereto:
 
Ladies and Gentlemen:
 
Laclede Gas Company, a Missouri corporation (the “Company”), agrees with each of
the purchasers whose names appear at the end hereof (each, a “Purchaser” and,
collectively, the “Purchasers”) as follows:
 
Section 1.
Authorization of Bonds.

 
The Company will authorize the issue and sale of (i) $55,000,000 aggregate
principal amount of its 3.00% Series First Mortgage Bonds due March 15, 2023
(the “Series A Bonds”) and (ii) $45,000,000 aggregate principal amount of its
3.40% Series First Mortgage Bonds due March 15, 2028 (the “Series B Bonds” and,
together with the Series A Bonds, the “Bonds”).  The Bonds will be issued
pursuant to the Thirty-First Supplemental Indenture to be dated on or around
March 15, 2013 (the “Thirty-First Supplement”) to the Mortgage and Deed of Trust
dated as of February 1, 1945, as heretofore amended and supplemented (the
“Indenture”).  The Bonds shall be substantially in the forms included in the
Recitals to the Thirty-First Supplement and the Thirty-First Supplement shall be
substantially in the form of Exhibit 1 hereto.  Certain capitalized and other
terms used in this Agreement are defined in Schedule B; and references to a
“Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.
 
Section 2.
Sale and Purchase of Bonds.

 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Bonds of the series and in the principal
amount specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof.  The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall

 
 
 
 
 


Laclede Gas Company
Bond Purchase Agreement

 
have any liability to any Person for the performance or non-performance of any
obligation by any other Purchaser hereunder.
 
Section 3.
Closing.

 
The sale and purchase of the Series A Bonds and Series B Bonds to be purchased
by each Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West
Monroe Street, Chicago, Illinois 60603, at 10:00 a.m., Chicago time, at a
closing (the “Closing”) on March 15, 2013, or on such other Business Day
thereafter on or prior to March 22, 2013. as may be agreed upon by the Company
and the Purchasers.  At the Closing the Company will deliver to each Purchaser
the Series A Bonds and the Series B Bonds to be purchased by such Purchaser in
the form of a single Bond of each series, as applicable (or such greater number
of Series A Bonds and Series B Bonds in denominations of at least $250,000 as
such Purchaser may request), dated the date of the Closing and registered in
such Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company, with wire instructions to be provided by
the Company to the Purchaser at least three Business Days prior to the Closing
date in accordance with Section 4.10.  If at the Closing the Company shall fail
to tender such Bonds to any Purchaser as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.
 
                          Section 4.Conditions to Closing.
 
Each Purchaser’s obligation to purchase and pay for the Bonds to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
 
                          Section 4.1.Representations and Warranties.  The
representations and warranties of the Company in this Agreement shall be correct
when made as of the date of this Agreement and at the time of the Closing.
 
                          Section 4.2.Performance; No Default.  The Company
shall have performed and complied with all agreements and conditions contained
in this Agreement required to be performed or complied with by it prior to or at
the Closing and after giving effect to the issue and sale of the Bonds (and the
application of the proceeds thereof as contemplated by Section 5.14) no Default
or Event of Default shall have occurred and be continuing.

 
-2-
 
 

Laclede Gas Company
Bond Purchase Agreement

 
                          Section 4.3.Compliance Certificates.
 
              (a)Officer’s Certificate.  The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.
 
              (b)Secretary’s Certificate.  The Company shall have delivered to
such Purchaser a certificate of its Secretary or Assistant Secretary, dated the
date of the Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Bond Documents.
 
                          Section 4.4.Opinions of Counsel.  Such Purchaser shall
have received opinions in form and substance satisfactory to such Purchaser,
dated the date of the Closing from (a) Akin Gump Strauss Hauer & Feld LLP and
Mark C. Darrell, counsel for the Company, covering the matters set forth in
Exhibit 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special counsel
in connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.
 
                          Section 4.5.Purchase Permitted by Applicable Law,
Etc.  On the date of the Closing such Purchaser’s purchase of Bonds shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof.  If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.
 
                          Section 4.6.Sale of Other Bonds.  Contemporaneously
with the Closing, the Company shall sell to each other Purchaser and each other
Purchaser shall purchase the Bonds to be purchased by it at the Closing as
specified in Schedule A.
 
                          Section 4.7.Payment of Special Counsel Fees.  Without
limiting the provisions of Section 15.1, the Company shall have paid on or
before the Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a detailed statement of such counsel rendered to the Company at least one
Business Day prior to the Closing.
 
                          Section 4.8.Private Placement Number.  A Private
Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Bonds.

 
-3-
 
 

Laclede Gas Company
Bond Purchase Agreement

 
                          Section 4.9.Changes in Corporate Structure.  The
Company shall not have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5, except as permitted under Article XVII of the Indenture.
 
                          Section 4.10.Funding Instructions.  At least three
Business Days prior to the date of the Closing, each Purchaser shall have
received written instructions signed by a Responsible Officer on letterhead of
the Company confirming the bank and account information specified in Section 3
including (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the purchase
price for the Bonds is to be deposited.
 
                          Section 4.11.Additional Bond Requirements.  At or
prior to the Closing, the Thirty-First Supplement shall have been duly
authorized, executed and delivered by the Company and the Trustee
thereunder.  The Bonds to be purchased by each Purchaser at the Closing shall
have been duly authorized, executed and delivered by the Company and duly
authenticated and delivered by the Trustee to each such Purchaser and all
conditions precedent to the issuance of the Bonds under the Bond Documents shall
have been satisfied.  Without limiting the foregoing, the Company shall have
furnished to each Purchaser and its special counsel true and correct copies of
all certificates, approvals, authorizations and consents necessary for the
execution, delivery or performance by the Company of the Bond Documents
including any consents or approvals which may be required in connection with
such execution, delivery and performance.
 
                          Section 4.12.Proceedings and Documents.  All corporate
and other proceedings in connection with the transactions contemplated by this
Agreement and all documents and instruments incident to such transactions shall
be reasonably satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
 
Section 5.
Representations and Warranties of the Company.

 
The Company represents and warrants to each Purchaser that:
 
                          Section 5.1.Organization; Power and Authority.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the corporate power and authority to execute and deliver the Bond
Documents and to perform the provisions hereof and thereof.

 
-4-
 
 
Laclede Gas Company
Bond Purchase Agreement

 
                          Section 5.2.Authorization, Etc.  (a) The Bond
Documents have been duly authorized by all necessary corporate action on the
part of the Company, and the Bond Documents constitute, and upon execution and
delivery thereof each Bond will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
(b)           Without limiting the foregoing, the Bonds have been duly
authorized and, when duly executed, authenticated and issued as provided in the
Indenture and delivered pursuant to this Agreement, will constitute valid and
legally binding obligations of the Company entitled to the security and benefits
of the Indenture, will be secured equally and ratably with all other Bonds
issued or to be issued under the Indenture.  The Indenture constitutes a legally
valid and directly enforceable first mortgage lien (except to the extent that
enforcement of such lien may be limited by the effect of certain laws and
judicial decisions upon the remedies provided in the Indenture; provided,
however, such limitations do not render the Indenture invalid as a whole, and
legally adequate rights and remedies nevertheless exist under the Indenture and
applicable law for pursuit of a claim under the Bonds and for the practical
realization of the security and principal legal benefits provided by the
Indenture, and except as enforceability of such lien may be limited by
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and by general equity principles)
upon the respective properties subject thereto (which properties constitute
substantially all of the natural gas utility properties of the Company) subject
only to “excepted encumbrances” (as defined in the Indenture).
 
                          Section 5.3.Disclosure.  The Company, through its
agents, J.P.Morgan Securities LLC and U.S. Bancorp Investments, Inc.,  has
delivered to each Purchaser a copy of a Private Placement Memorandum, dated July
9, 2012 (the “Memorandum”), relating to the transactions contemplated
hereby.  This Agreement, the Memorandum and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in
Schedule 5.3, and the financial statements listed in Schedule 5.5 (this
Agreement, the Memorandum and such documents, certificates or other writings and
such financial statements delivered to each Purchaser prior to July 20, 2012
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made; provided that, with
respect to projections, budgets and other estimates, the Company represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.  Except as disclosed in the Disclosure Documents,
since September 30, 2011, there has been no change in the financial condition,
operations, business or properties of the Company or any of its Subsidiaries
except changes that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.
 
                          Section 5.4.Organization and Ownership of Shares of
Subsidiaries.  (a) Schedule 5.4 is (except as noted therein) a complete and
correct list of the Company’s Subsidiaries, showing, as

 
-5-
 
 
Laclede Gas Company
Bond Purchase Agreement

 
to each Subsidiary, the correct name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary.
 
              (b)All of the outstanding shares of capital stock or similar
equity interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Company and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Company or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).
 
              (c)Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
                          Section 5.5.Financial Statements; Material
Liabilities.  The Company has delivered to each Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule
5.5.  All of said financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the respective
dates specified in such Schedule and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments).  As of the date
of the execution and delivery of this Agreement, the Company and its
Subsidiaries do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents.  As of
the date of Closing, the Company and its Subsidiaries will not have any Material
liabilities that are not disclosed on the financial statements included, or are
not otherwise disclosed in, the Company’s then most recent Form 10-Q or, as
applicable, Form 10-K filed with the SEC.
 
                          Section 5.6.Compliance with Laws, Other Instruments,
Etc.  The execution and delivery of the Bond Documents and the performance by
the Company of the requirements of the Bond Documents will not (i) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien (other than the Lien of the Indenture) in respect of any
property of the Company or any Subsidiary under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other Material agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any

 
-6-
 
 
Laclede Gas Company
Bond Purchase Agreement

 
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.
 
                          Section 5.7.Governmental Authorizations, Etc.  No
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of the Bond Documents, other than the
authorization of MoPSC, which authorization has been duly obtained and which is
in full force and effect as of the time of the Closing.
 
                          Section 5.8.Litigation; Observance of Statutes and
Orders.  (a) Except as disclosed under “Item 1. Legal Proceedings” in Part II of
the Company’s most recent Form 10-Q included as part of the Disclosure
Documents, there are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
              (b)Neither the Company nor any Subsidiary is (i) in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, (ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including,
without limitation, Environmental Laws, the USA Patriot Act or any of the other
laws and regulations that are referred to in Section 5.16), which default or
violation, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
                          Section 5.9.Taxes.  The Company and its Subsidiaries
have filed all Material income tax returns that are required to have been filed
in any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments payable by them, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which is not
individually or in the aggregate Material or (ii) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP.  The Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
September 30, 2008.
 
                          Section 5.10.Title to Property; Leases.  The Company
and its Subsidiaries have good and sufficient title to their respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement, except for those defects in title and Liens
that, individually or in the aggregate, would not have a Material Adverse
Effect.  All Material leases are valid and subsisting and are in full force and
effect in all material respects.

 
-7-
 
 
Laclede Gas Company
Bond Purchase Agreement

 
                          Section 5.11.Licenses, Permits, Etc.  The Company and
its Subsidiaries own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto, that are Material, without known
conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect.
 
                          Section 5.12.Compliance with ERISA.  (a) The Company
and each ERISA Affiliate have operated and administered each Plan (other than
Multiemployer Plans) in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), except for such instances of liability
as have not resulted in and could not reasonably be expected to result in a
Material Adverse Effect and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code or
section 4068 of ERISA, other than such liabilities or Liens as would not be
individually or in the aggregate reasonably expected to result in a Material
Adverse Effect.
 
              (b)The present value of the aggregate benefit liabilities under
each of the Plans (other than Multiemployer Plans), determined as of the end of
such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities by more than an amount that
could be reasonably expected to result in a Material Adverse Effect.  The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.
 
              (c)The Company and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate could be reasonably expected to
result in a Material Adverse Effect.
 
              (d)The expected postretirement benefit obligation (determined as
of the last day of the Company’s most recently ended fiscal year in accordance
with Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not expected to have a Material
Adverse Effect.
 
              (e)The execution and delivery of the Bond Documents and the
issuance and sale of the Bonds will not involve any transaction that is subject
to the prohibitions of section 406 of ERISA or in connection with which a tax
could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s

 
-8-
 
 
Laclede Gas Company
Bond Purchase Agreement

 
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Bonds to be purchased by such Purchaser.
 
                          Section 5.13.Private Offering by the Company.  Neither
the Company nor anyone acting on its behalf has offered the Bonds or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any person other
than the Purchasers and not more than 40 other Institutional Investors, each of
which has been offered the Bonds at a private sale for investment.  Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Bonds to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
 
                          Section 5.14.Use of Proceeds; Margin Regulations.  The
Company will apply the proceeds of the sale of the Bonds as set forth under the
heading “Summary of Proposed Bond Offering” of the Memorandum.  No part of the
proceeds from the sale of the Bonds hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 15% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 15% of the value of such assets.  As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
 
                          Section 5.15.Existing Indebtedness.  Except as
described therein, Schedule 5.15 sets forth a complete and correct list of all
outstanding Indebtedness of the Company and its Subsidiaries as of June 30, 2012
(including a description of the obligors and obligees, principal amount
outstanding and collateral therefor, if any, and Guaranty thereof, if any),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company or its Subsidiaries other than as permitted under the
Indenture.  Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Indebtedness of the Company or such Subsidiary and no event or condition
exists with respect to any Indebtedness of the Company or any Subsidiary the
outstanding principal amount of which exceeds $10,000,000 that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.
 
              (b)Neither the Company nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Company or such Subsidiary, any agreement relating thereto
or any other agreement (including, but not limited to, its charter or other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
specifically indicated in Schedule 5.15.

 
-9-
 
 
Laclede Gas Company
Bond Purchase Agreement

 
                          Section 5.16.Foreign Assets Control Regulations,
Etc.  (a)  Neither the Company nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) or a Person that is otherwise subject to an OFAC Sanctions Program (an
“OFAC Listed Person”) or (ii) a department, agency or instrumentality of, or is
otherwise controlled by or acting on behalf of, directly or indirectly, (x) any
OFAC Listed Person or (y) any Person, entity, organization, foreign country or
regime that is subject to any OFAC Sanctions Program (each OFAC Listed Person
and each other Person, entity, organization and government of a country
described in clause (ii), a “Blocked Person”).
 
              (b)No part of the proceeds from the sale of the Bonds hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by the Company or indirectly through any
Controlled Entity, in connection with any investment in, or any transactions or
dealings with, any Blocked Person or for investment in the Iranian energy sector
(as defined in Section 201 (1) of CISADA).
 
              (c)To the Company’s knowledge after making due inquiry, neither
the Company nor any Controlled Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Company and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.
 
              (d)No part of the proceeds from the sale of the Bonds hereunder
will be used, directly or indirectly, for any illegal payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, official of any public international
organization or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage or for investment in
the Iranian energy sector (as defined in Section 201 (1) of CISADA).  The
Company has taken reasonable measures appropriate to the circumstances (in any
event as required by applicable law) to ensure that the Company and each
Controlled Entity is and will continue to be in compliance with all applicable
current and future anti-corruption laws and regulations.
 
                          Section 5.17.Status under Certain Statutes.  Neither
the Company nor any Subsidiary is subject to regulation under the Investment
Company Act of 1940, as amended, or the ICC Termination Act of 1995, as amended.
 
Section 6.
Representations of the Purchasers.

 
                          Section 6.1.Purchase for Investment.  Each Purchaser
severally represents that (i) it is an “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act and (ii) it
is purchasing the Bonds for its own account or for one or more separate

 
-10-
 
 
Laclede Gas Company
Bond Purchase Agreement

 
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control.  Each Purchaser understands that the
Bonds have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Bonds.
 
Each Purchaser severally represents that it has received and reviewed the
Disclosure Documents and has been furnished an opportunity to obtain any
additional information or documents concerning the Company and its Subsidiaries,
and their financial condition, operations, business or properties, necessary or
desirable to make an informed decision to purchase the Bonds.
 
                          Section 6.2.Source of Funds.  Each Purchaser severally
represents that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Bonds to be purchased by such
Purchaser hereunder:
 
                 (a) the Source is an “insurance company general account” (as
the term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or
 
                 (b) the Source is a separate account that is maintained solely
in connection with such Purchaser’s fixed contractual obligations under which
the amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
 
                 (c)the Source is either (i) an insurance company pooled
separate account, within the meaning of PTE 90-1 or (ii) a bank collective
investment fund, within the meaning of the PTE 91-38 and, except as disclosed by
such Purchaser to the Company in writing pursuant to this clause (c), no
employee benefit plan or group of plans maintained by the same employer or
employee organization beneficially owns more than 10% of all assets allocated to
such pooled separate account or collective investment fund; or

 
-11-
 
 

Laclede Gas Company
Bond Purchase Agreement

 
 
                 (d)the Source constitutes assets of an “investment fund”
(within the meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part VI
of the QPAM Exemption), no employee benefit plan’s assets that are managed by
the QPAM in such investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a person controlling or controlled by the QPAM maintains an ownership
interest in the Company that would cause the QPAM and the Company to be related
within the meaning of Part VI(h) of the QPAM Exemption and (i) the identity of
such QPAM and (ii) the names of any employee benefit plans whose assets in the
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization, represent 10% or more of the assets of such
investment fund, have been disclosed to the Company in writing pursuant to this
clause (d); or
 
                 (e)the Source constitutes assets of a “plan(s)” (within the
meaning of section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or
 
                 (f)the Source is a governmental plan; or
 
                 (g)the Source is one or more employee benefit plans, or a
separate account or trust fund comprised of one or more employee benefit plans,
each of which has been identified to the Company in writing pursuant to this
clause (g); or
 
                 (h)the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
 
Section 7.
Information as to Company.

 
                          Section 7.1.Financial and Business Information.  The
Company shall deliver to each holder of Bonds that is an Institutional Investor:

 
-12-
 
 

Laclede Gas Company
Bond Purchase Agreement



 
                 (a)Quarterly Statements — within 60 days (or such shorter
period as is 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof)
after the end of each quarterly fiscal period in each fiscal year of the Company
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,
 
                 (i)an unaudited consolidated balance sheet of the Company and
its Subsidiaries as of the end of such fiscal quarter, and
 
                 (ii)the related unaudited consolidated statements of income and
cash flows for such fiscal quarter and for the portion of the Company’s fiscal
year ended at the end of  such fiscal quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnote disclosures, provided that delivery
within the time period specified above of copies of the Company’s Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a), and
provided, further, that the Company shall be deemed to have made such delivery
of such Form 10-Q if it shall have timely made such Form 10-Q available on
“EDGAR” and on its home page on the worldwide web (at the date of this Agreement
located at:  http//www.lacledegas.com) and shall have given such holder prior
notice of such availability on EDGAR and on its home page in connection with
each delivery (such availability and notice thereof being referred to as
“Electronic Delivery”);
 
                 (b)Annual Statements — within 105 days (or such shorter period
as is 15 days greater than the period applicable to the filing of the Company’s
Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether
the Company is subject to the filing requirements thereof) after the end of each
fiscal year  of the Company, duplicate copies of,
 
                 (i)an audited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal year, and
 
                 (ii)the related audited consolidated statements of income,
changes in shareholders’ equity and cash flows, for such fiscal year, including
notes thereto,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the

 
-13-
 
 
Laclede Gas Company
Bond Purchase Agreement


 
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, provided that the delivery within the time period specified
above of the Company’s Annual Report on Form 10-K for such fiscal year (together
with the Company’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(b), and provided, further, that the Company shall be deemed to
have made such delivery of such Form 10-K if it shall have timely made
Electronic Delivery thereof;
 
                 (c)SEC and Other Reports — promptly upon their becoming
available, one copy of (i) each financial statement, report, notice or proxy
statement sent by the Company or any Subsidiary to its principal lending banks
as a whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement that shall
have become effective (without exhibits except as expressly requested by such
holder), and each final prospectus and all amendments thereto filed by the
Company or any Subsidiary with the SEC; provided that the Company shall be
deemed to have made such delivery of such reports if it shall have timely made
Electronic Delivery thereof;
 
                 (d)Notice of Default or Event of Default — promptly, and in any
event within ten days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
 
                 (e)ERISA Matters — promptly, and in any event within ten days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
 
                 (i)with respect to any Plan, any reportable event, as defined
in section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof that could be reasonably expected individually or in the aggregate
to result in liability that would have a Material Adverse Effect; or
 
                 (ii)the taking by the PBGC of steps to institute, or the
threatening by the PBGC of the institution of, proceedings under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer

 
-14-
 
 

Laclede Gas Company
Bond Purchase Agreement

 
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
                 (iii)any event, transaction or condition that could result in
the incurrence of any liability by the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect; and
 
                 (f)Requested Information — with reasonable promptness, such
other data and information relating to the business, operations, affairs,
financial condition, assets or properties of the Company or any of its
Subsidiaries (including, but without limitation, actual copies of the Company’s
Form 10-Q and Form 10-K) or relating to the ability of the Company to perform
its obligations under this Agreement and under the Bonds as from time to time
may be reasonably requested by such holder of Bonds.
 
                          Section 7.2.Officer’s Certificate.  Each set of
financial statements delivered to a holder of Bonds pursuant to Section 7.1(a)
or Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer setting forth (which, in the case of Electronic Delivery of any such
financial statements, shall be by separate concurrent delivery of such
certificate to each holder of Bonds) a statement that such Senior Financial
Officer has reviewed the relevant terms hereof and has made, or caused to be
made, under his or her supervision, a review of the transactions and conditions
of the Company and its Subsidiaries from the beginning of the quarterly or
annual period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.
 
                          Section 7.3.Visitation.  The Company shall permit the
representatives of each holder of Bonds that is an Institutional Investor:
 
                 (a)No Default — if no Default or Event of Default then exists,
at the expense of such holder and upon reasonable prior notice to the Company,
to visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and, with the consent of the Company (which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all during the Company’s normal business hours; provided,
however, that so long as no Default or Event of Default then exists, the
holders, collectively, shall be permitted to make no more than two such visits
during any fiscal year;

 
-15-
 
 

Laclede Gas Company
Bond Purchase Agreement

 
                 (b)Default — if a Default or Event of Default then exists, at
the reasonable expense of the Company to visit and inspect any of the offices or
properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested; provided that in the case of any discussion or
meeting with the independent public accountants, only if the Company has been
given the opportunity to participate in such discussion; and
 
                 (c)Restrictions Related to Safety and Confidentiality —
notwithstanding the foregoing, the Company reserves the right to restrict access
to any of its or its Subsidiaries’ facilities in accordance with reasonably
adopted procedures relating to safety and security and the Company nor any of
its Subsidiaries shall be required to disclose to the holders of the Notes or
any agents or representatives thereof any information that is the subject of
attorney-client privilege or attorney work-product privilege properly asserted
by the Company or any of its Subsidiaries to prevent the loss of such privilege
in connection with such information or that is prevented from disclosure
pursuant to a confidentiality agreement with any non-Affiliate (provided that
the Company agrees to use commercially reasonable efforts to obtain consent from
the party in whose favor the obligation of confidentiality was made to permit
disclosure of the relevant information, subject to customary nondisclosure
restrictions applicable to the holders of the Notes, as applicable, and that the
Company has received a written opinion of counsel confirming that disclosure of
such information without consent from such other contractual party would
constitute a breach of such agreement).
 
                          Section 7.4.Compliance.  The Company shall timely
comply with the reporting requirements of the Indenture.
 
Section 8.
Negative Covenants.

 
                          Section 8.1.Terrorism Sanctions Regulations.  The
Company will not and will not permit any Controlled Entity to (a) become a
Blocked Person or (b) have any investments in or engage in any dealings or
transactions with any Blocked Person except in accordance with applicable law
and in a manner where such investments, transactions or dealings would not cause
the purchase, holding or receipt of any payment or exercise of any rights in
respect of any Bond by the holder thereof to be in violation of any laws or
regulations administered by OFAC.
 
Section 9.
Registration; Exchange; Substitution of Bonds.

 
                          Section 9.1.Registration of Bonds.  The Company shall
give to any holder of a Bond that is an Institutional Investor promptly upon
request therefor but in any event within 10 Business Days, a complete and
correct copy of the names and addresses of all registered holders of Bonds.

 
-16-
 
 
Laclede Gas Company
Bond Purchase Agreement


                          Section 9.2.Transfer and Exchange of Bonds.  The
transfer and exchange of the Bonds shall be pursuant to and in accordance with
the terms and provisions of the Indenture.
 
                          Section 9.3.Replacement of Bonds.  The replacement of
lost, stolen, destroyed or mutilated Bonds shall be in accordance with the
Indenture.
 
Section 10.
Electronic Transfer.



              Section 10.1.    Electronic Transfer.  The Company shall deliver
to the Trustee on or prior to the Closing the wire instructions of each
Purchaser contained in Schedule A hereto and acknowledges that such wire
instructions are being delivered pursuant to the last two sentences of the first
paragraph contained in each of the form of the Series A Bonds and the form of
the Series B Bonds.
 
Section 11.
Expenses, Etc.

 
                          Section 11.1.Transaction Expenses.  Whether or not the
transactions contemplated hereby are consummated, the Company will pay all costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other holder of a Bond in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of the Bond Documents (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under the Bond Documents or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with the Bond Documents, or by reason of being a holder of any Bond,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Bonds and (c) the costs and expenses incurred in
connection with the initial filing of any Bond Documents and all related
documents and financial information with the SVO, provided that such costs and
expenses under this clause (c) shall not exceed $3,000.  The Company will pay,
and will save each Purchaser and each other holder of a Bond harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Bonds).
 
                          Section 11.2.Survival.  The obligations of the Company
under this Section 11 will survive the payment or transfer of any Bond, the
enforcement, amendment or waiver of any provision of the Bond Documents, and the
termination of the Bond Documents.
 
Section 12
Survival of Representations and Warranties; Entire Agreement.

 
All representations and warranties contained herein shall survive the execution
and delivery of the Bond Documents, the purchase or transfer by any Purchaser of
any Bond or portion thereof or interest therein and the payment of any Bond, and
may be relied upon by any

 
-17-
 
 
Laclede Gas Company
Bond Purchase Agreement

 
subsequent holder of a Bond, regardless of any investigation made at any time by
or on behalf of such Purchaser or any other holder of a Bond.  All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to a Bond Document shall be deemed representations and
warranties of the Company under such Bond Document.  Subject to the preceding
sentence, the Bond Documents embody the entire agreement and understanding
between each Purchaser and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.
 
Section 13.
Amendment and Waiver.

 
                          Section 13.1.Requirements.  This Agreement may be
amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 17 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the Company and the holder of each Bond at the
time outstanding affected thereby, amend any of Sections 8, 11, 13 or 16.
 
                          Section 13.2.Solicitation of Holders of Bonds.
 
              (a)Solicitation.  The Company will provide each Purchaser (at any
time prior to the date of the Closing) and each holder of the Bonds
(irrespective of the amount of Bonds then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Purchaser or such holder to make an informed and considered decision
with respect to any proposed amendment, waiver or consent in respect of any of
the provisions of the Bond Documents.  The Company will deliver executed or true
and correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 13 to each Purchaser (with respect to any amendment,
waiver or consent effected at any time prior to the date of the Closing) and
each holder of outstanding Bonds promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Purchasers (with respect to any amendment, waiver or consent effected at any
time prior to the date of the Closing) and/or holders of Bonds.
 
              (b)Payment.  The Company will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any Purchaser (with respect to any amendment, waiver or consent
effected at any time prior to the date of the Closing) or holder of Bonds as
consideration for or as an inducement to the entering into by any such Purchaser
or such holder of Bonds of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each such Purchaser and each such holder of Bonds then
outstanding even if such Purchaser or such holder did not consent to such waiver
or amendment.

 
-18-
 
 
Laclede Gas Company
Bond Purchase Agreement

 
              (c)Consent in Contemplation of Transfer.  Any consent made
pursuant to this Section 13.2 by the holder of any Bond that has transferred or
has agreed to transfer such Bond to the Company, any Subsidiary or any Affiliate
of the Company and has provided or has agreed to provide such written consent as
a condition to such transfer shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Bonds
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
 
                          Section 13.3.Binding Effect, Etc.  Any amendment or
waiver consented to as provided in this Section 13 applies equally to all
holders of Bonds and is binding upon them and upon each future holder of any
Bond and upon the Company without regard to whether such Bond has been marked to
indicate such amendment or waiver.  No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon.  No course
of dealing between the Company and the holder of any Bond nor any delay in
exercising any rights hereunder or under any Bond shall operate as a waiver of
any rights of any holder of such Bond.  As used herein, the term “this
Agreement” and references thereto shall mean this Agreement (including, without
limitation, the Schedules and Exhibits hereto) as it may from time to time be
amended or supplemented.
 
                          Section 13.4.Bonds Held by Company, Etc.  Solely for
the purpose of determining whether the holders of the requisite percentage of
the aggregate principal amount of Bonds then outstanding approved or consented
to any amendment, waiver or consent to be given under this Agreement or the
Bonds, or have directed the taking of any action provided herein or in the Bonds
to be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Bonds then outstanding, Bonds directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
 
Section 14.
Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy or electronic mail (to those recipients who have provided
email addresses specifically for such purpose to the other parties hereto) if
the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid), or (b) by registered or
certified mail with return receipt requested (postage prepaid), or (c) by a
recognized overnight delivery service (with charges prepaid).  Any such notice
must be sent:
 
                 (i)if to any Purchaser or its nominee, to such Purchaser or
nominee at the address specified for such communications in Schedule A, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing,
 
                 (ii)if to any other holder of any Bond, to such holder at such
address as such other holder shall have specified to the Company in writing,
 
                 (iii)if to the Company, to the Company at its address set forth
at the beginning hereof to the attention of the Treasurer, with a copy to the
General Counsel, or at such

 
-19-
 
 

Laclede Gas Company
Bond Purchase Agreement

 
other address as the Company shall have specified to the holder of each Bond in
writing, or
 
                 (iv) if to the Trustee, at the following address: 2 South
Broadway, Suite 435, Saint Louis, Missouri 63102, attention Richard F. Novosak,
Assistant Vice President UMB Bank & Trust, N.A, Corporate Trust Division.
 
Notices under this Section 14 will be deemed given only when actually received.
 
Section 15.
Reproduction of Documents.

 
The Bond Documents and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Bonds themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 15 shall not prohibit the
Company or any other holder of Bonds from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
Section 16.
Confidential Information.

 
For the purposes of this Section 16, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Bonds), (ii) its financial advisors and other professional
advisors who agree to hold confidential the

 
-20-
 
 
Laclede Gas Company
Bond Purchase Agreement

 
Confidential Information substantially in accordance with the terms of this
Section 16, (iii) any other holder of any Bond, (iv) any Institutional Investor
to which it sells or offers to sell such Bond or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 16), (v) any Person from which it offers to purchase any security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 16),
(vi) any Governmental Authority having jurisdiction over such Purchaser,
(vii) the NAIC or the SVO or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure is necessary (w) to effect compliance with any law, rule,
regulation or order applicable to such Purchaser, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
such Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser may reasonably determine such delivery
and disclosure to be necessary in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Bonds and this
Agreement.  Notwithstanding anything to the contrary, prior to any Purchaser
making any permitted disclosure described in clause (x) above (or clause (vi)
above but only to the extent such request or demand is specifically targeted at
the Company or otherwise arising out of the transactions contemplated hereby),
to the extent not prohibited by law or regulation such Purchaser shall use its
reasonable efforts to promptly notify the Company in writing and shall use its
reasonable efforts to assist the Company (at the Company’s sole expense) to
protest and/or challenge any such required or requested disclosures.  Each
holder of a Bond, by its acceptance of a Bond, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 16 as though it
were a party to this Agreement.  On reasonable request by the Company in
connection with the delivery to any holder of a Bond of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 16.
 
Section 17.
Substitution of Purchaser.

 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Bonds that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 17), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Bonds then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 17), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Bonds under this Agreement.

 
-21-
 
 
Laclede Gas Company
Bond Purchase Agreement

 
Section 18.                          Miscellaneous.
 
                          Section 18.1.Successors and Assigns.  All covenants
and other agreements contained in this Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns (including, without limitation, any subsequent holder of a Bond) whether
so expressed or not.
 
                          Section 18.2.Accounting Terms.  All accounting terms
used herein which are not expressly defined in this Agreement have the meanings
respectively given to them in accordance with GAAP.  Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP.
 
                          Section 18.3.Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.
 
                          Section 18.4.Construction, Etc.  Each covenant
contained herein shall be construed (absent express provision to the contrary)
as being independent of each other covenant contained herein, so that compliance
with any one covenant shall not (absent such an express contrary provision) be
deemed to excuse compliance with any other covenant.  Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
                          Section 18.5.Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument.  Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.
 
                          Section 18.6.Governing Law.  This Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of Missouri excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.
 
                          Section 18.7.Waiver of Jury Trial.  The parties hereto
hereby waive trial by jury in any action brought on or with respect to this
Agreement, the Bonds or any other document executed in connection herewith or
therewith.


*    *    *    *    *

 
-22-
 
 
Laclede Gas Company
Bond Purchase Agreement


If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


 
Very truly yours,



 
Laclede Gas Company




 
By
/s/ Lynn D. Rawlings
   
Name:  Lynn D. Rawlings
   
Title:  Treasurer and Assistant Secretary








 
 
 
 
Laclede Gas Company
Bond Purchase Agreement




This Agreement is hereby accepted and agreed
to as of the date thereof.
 
The Northwestern Mutual Life Insurance Company



 
The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account



 
Northwestern Long Term Care Insurance Company




 
By
/s/ Howard Stern
   
Name:  Howard Stern
   
Title:  Its Authorized Representative




 
 
 
 


Laclede Gas Company
Bond Purchase Agreement


This Agreement is hereby accepted and agreed
to as of the date thereof.
 
MetLife Alico Life Insurance K.K.



 
By:  MetLife Investment Advisors Company, LLC, its Investment Manager






 
By
/s/ John A. Tanyeri
   
Name:  John A. Tanyeri
   
Title:  Director






 
 
 
 
 


Laclede Gas Company
Bond Purchase Agreement


This Agreement is hereby accepted and agreed
to as of the date thereof.


 
Great-West Life & Annuity Insurance Company






 
By
/s/ Tad Anderson
   
Name:  Tad Anderson
   
Title:  Director




 
By
/s/ James Lowery
   
Name:  James Lowery
   
Title:  Assistant Vice President, Investments




 
 
 
 
 


Laclede Gas Company
Bond Purchase Agreement


This Agreement is hereby accepted and agreed
to as of the date thereof.




 
American United Life Insurance Company






 
By
/s/ David M. Weisenburger
   
Name:  David M. Weisenburger
   
Title:  VP, Fixed Income Securities



 
The State Life Insurance Company



 
By:  American United Life Insurance Company

 
Its:  Agent




 
By
/s/ David M. Weisenburger
   
Name:  David M. Weisenburger
   
Title:  VP, Fixed Income Securities



 
Pioneer Mutual Life Insurance Company



 
By:  American United Life Insurance Company

 
Its:  Agent




 
By
/s/ David M. Weisenburger
   
Name:  David M. Weisenburger
   
Title:  VP, Fixed Income Securities








 
 
 
 
 
 


Laclede Gas Company
Bond Purchase Agreement


This Agreement is hereby accepted and agreed
to as of the date thereof.


 
Woodmen of the World Life Insurance Society




 
By
/s/ Robert T. Maher
   
Name:  Robert T. Maher
   
Title:  Vice President Investment




 
By
/s/ Shawn Bengtson
   
Name:  Shawn Bengtson
   
Title:  Director Securities








 
 
 
 
Information Relating to Purchasers



Name of and Address
of Purchaser
Series of Bonds to Be Purchased
Principal
Amount of Bonds to Be Purchased
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI  53202
Attention:  Securities Department
Email:  privateinvest@northwesternmutual.com
Series A
Series B
$30,500,000
$5,000,000

 
Payments:
 
All payments on account of Bonds held by such Purchaser shall be made by wire
transfer of immediately available funds, providing sufficient information to
identify the source of the transfer, the amount of the dividend and/or
redemption (as applicable) and the identity of the security as to which payment
is being made.


Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions for The Northwestern Mutual Life Insurance
Company.


E-mail:  payments@northwesternmutual.com
Phone: (414) 665-1679
 
Notices:


All notices with respect to confirmation of payments on account of the Bonds
shall be delivered or mailed to:


The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679


All other communications shall be delivered or mailed to:


The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
E-mail: privateinvest@northwesternmutual.com

Schedule A
(to Bond Purchase Agreement)
 
 
 
 



 
Physical Delivery:
 
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI  53202
Attention:  Anne T. Bower
 
Name of Nominee in which Bonds are to be issued:  None
 
Tax Identification Number:  39-0509570

 
 
-2-
 
 

 


Name of and Address
of Purchaser
Series of Bonds to Be Purchased
Principal
Amount of Bonds to Be Purchased
The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account
720 East Wisconsin Avenue
Milwaukee, WI  53202
Attention:  Securities Department
Email:  privateinvest@northwesternmutual.com
Series A
$1,500,000

 
Payments:
 
All payments on account of Bonds held by such Purchaser shall be made by wire
transfer of immediately available funds, providing sufficient information to
identify the source of the transfer, the amount of the dividend and/or
redemption (as applicable) and the identity of the security as to which payment
is being made.


Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions for The Northwestern Mutual Life Insurance
Company for its Group Annuity Separate Account.


E-mail:  payments@northwesternmutual.com
Phone: (414) 665-1679
 
Notices:


All notices with respect to confirmation of payments on account of the Bonds
shall be delivered or mailed to:


The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679


All other communications shall be delivered or mailed to:


The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account
720 East Wisconsin Avenue

 
 
-3-
 
 



Milwaukee, WI 53202
Attention: Securities Department
E-mail: privateinvest@northwesternmutual.com
 
Physical Delivery:
 
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI  53202
Attention:  Anne T. Brower
 
Name of Nominee in which Bonds are to be issued:  None
 
Tax Identification Number: 39-0509570

 
 
-4-
 
 

 


Name of and Address
of Purchaser
Series of Bonds to Be Purchased
Principal
Amount of Bonds to Be Purchased
Northwestern Long Term Care Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI  53202
Attention:  Securities Department
Email:  privateinvest@northwesternmutual.com
Series B
$3,000,000

 
Payments:
 
All payments on account of Notes held by such Purchaser shall be made by wire
transfer of immediately available funds, providing sufficient information to
identify the source of the transfer, the amount of the dividend and/or
redemption (as applicable) and the identity of the security as to which payment
is being made.


Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions for the Northwestern Long Term Care Insurance
Company.


E-mail:  payments@northwesternmutual.com
Phone: (414) 665-1679
 
Notices:


All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:


Northwestern Long Term Care Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI  53202
Attention:  Investment Operations
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679
All other communications:


Northwestern Long Term Care Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI  53202
Attention:  Securities Department
E-mail: privateinvest@northwesternmutual.com

 
 
-5-
 
 

 
Physical Delivery:
 
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI  53202
Attention:  Anne T. Brower
 
Name of Nominee in which Notes are to be issued:  None
 
Tax Identification Number:  36-2258318
 



 
 
-6-
 
 

 


Name of and Address
of Purchaser
Series of Bonds to Be Purchased
Principal
Amount of Bonds to Be Purchased
MetLife Alico Life Insurance K.K.
4-1-3, Taihei, Sumida-ku
Tokyo, 130-0012 JAPAN
Series A
Series B
$13,000,000
$13,000,000

 
 
Payments:

 
(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 
Bank Name:    
Citibank New York
 
111 Wall Street, New York, New York 10005 (USA)
ABA Routing #:         
021000089
Acct No./DDA:        
30872002
Acct Name:                     
METLIFE ALICO PP NON-GGA
Ref:
Laclede Gas Co. 3.00% Due March 15, 2023 as to Series A or
 
Laclede Gas Co. 3.40% Due March 15, 2028 as to Series B

 
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.  For all payments other
than scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.
 
 
Notices:



Alico Asset Management Corp. (Japan)
Administration Department
ARCA East 7F, 3-2-1 Kinshi
Sumida-ku, Tokyo 130-0013 Japan
Attention:  Administration Dept. Manager
Email:  saura@metlife.co.jp


With a copy to:


MetLife Investment Advisors Company, LLC
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902

 
 
-7-
 
 

Attention:  Director
Facsimile: (973) 355-4250


With another copy OTHER than with respect to deliveries of financial statements
to:


MetLife Investment Advisors Company, LLC
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com
 
Physical Delivery:


MetLife Investment Advisors Company, LLC
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Bryan Cho, Esq.
 
Name of Nominee in which Bonds are to be issued:  None
 
Taxpayer I.D. Numbers:  98-1037269 (USA) and
00661996 (Japan)

 
 
-8-
 
 



Name of and Address
of Purchaser
Series of Bonds to Be Purchased
Principal
Amount of Bonds to Be Purchased
Great-West Life & Annuity Insurance
Company
8515 East Orchard Road, 3T2
Greenwood Village, Colorado  80111-5002
Attention:  Investments Division
Fax Number:  (303) 737-6193
Series B
$12,000,000

 
Payments:
 
All payments shall be made by wire transfer as follows:
 
The Bank of New York Mellon
ABA No.: 021-000-018
BNF Account No.: IOC566
Further Credit to : Great-West Life/Acct No. 640935
Reference: 
1)
3.40% First Mortgage Bonds due March 15, 2028, of
   
Laclede Gas Company (PPN: 505588 A@2),
 
2)
allocation of payment between principal and interest, and
 
3)
confirmation of principal balance


Notices:
 
All notices and communications to be addressed as first provided above.
 
Physical Delivery:
 
The Bank of New York Mellon
3rd Floor, Window A
One Wall Street
New York, NY  10286
Attn:  Receive/Deliver Dept (Great-West Life/Acct No. 640935)
 
Name of Nominee in which Bonds are to be issued:  None
 
Taxpayer I.D. Number:  84-0467907
 



 
 
-9-
 
 

 


Name of and Address
of Purchaser
Series of Bonds to Be Purchased
Principal
Amount of Bonds to Be Purchased
American United Life Insurance Company
Attention:  Michael I. Bullock, Securities Department
One American Square, Suite 305W
Post Office Box 368
Indianapolis, Indiana  46206
Series B
$7,000,000

 
Payments:
 
Laclede Gas Company shall make payment of principal and interest on the bond(s)
in immediately available funds by wire transfer to the following bank account:


AMERICAN UNITED LIFE INSURANCE COMPANY
Bank of New York
ABA #021000018
Credit Account:  GLA111566
Account Name: American United Life Insurance Company
Account #: 186683
P & I Breakdown:  ________________
Re:  PPN 505588 A@2 / Laclede Gas Company
 
Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the bond(s)
and the payment date.
 
Notices:
 
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
 
Physical Delivery


Bank of New York
One Wall Street, 3rd Floor
New York, NY  10286
Re:  American United Life Insurance Company, Account # 186683
Attn:  Anthony Saviano/ Window A
cc:  Michele Morris/NYC Physical Desk on all correspondence.
 
Name of Nominee in which Bonds are to be issued:  None



 
 
-10-
 
 

Taxpayer I.D. Number:  35-0145825

 
 
-11-
 
 



Name of and Address
of Purchaser
Series of Bonds to Be Purchased
Principal
Amount of Bonds to Be Purchased
The State Life Insurance Company
c/o American United Life Insurance Company
Attention:  Michael I. Bullock, Securities Department
One American Square, Suite 305W
Post Office Box 368
Indianapolis, Indiana  46206
Series B
$4,500,000

 
Payments:
 
Laclede Gas Company shall make payment of principal and interest on the bond(s)
in immediately available funds by wire transfer to the following bank account:


THE STATE LIFE INSURANCE COMPANY
Bank of New York
ABA #021000018
Credit Account:  GLA111566
Account Name: The State Life Insurance Company
Account #: 343761
P & I Breakdown:  ________________
Re:  PPN 505588 A@2 / Laclede Gas Company
 
Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the bond(s)
and the payment date.
 
Notices:
 
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
 
Physical Delivery:
Bank of New York
One Wall Street, 3rd Floor
New York, NY  10286
Re:  The State Life Insurance Company, c/o American United Life Insurance
Company
Account #343761
Attn:  Anthony Saviano/ Window A
cc:  Michele Morris/NYC Physical Desk on all correspondence.
 
Name of Nominee in which Bonds are to be issued:  None
 
Taxpayer I.D. Number:  35-0684263

 
 
-12-
 
 



Name of and Address
of Purchaser
Series of Bonds to Be Purchased
Principal
Amount of Bonds to Be Purchased
Pioneer Mutual Life Insurance Company
c/o American United Life Insurance Company
Attention:  Michael I. Bullock, Securities Department
One American Square, Suite 305W
Post Office Box 368
Indianapolis, Indiana  46206
Series B
$500,000



 
Payments:
 
Laclede Gas Company shall make payment of principal and interest on the bond(s)
in immediately available funds by wire transfer to the following bank account:
 

 
PIONEER MUTUAL LIFE INSURANCE COMPANY
 
Bank of New York
 
ABA #021000018
 
Credit Account:  GLA111566
 
Account Name: Pioneer Mutual Life Insurance Company
 
Account #:186709
 
P & I Breakdown:  ________________
 
Re:  PPN 505588 A@2 / Laclede Gas Company

 
Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the bond and
the payment date.
 
Notices
 
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
 
Physical Delivery


Bank of New York
One Wall Street, 3rd Floor
New York, NY  10286
Re:  Pioneer Mutual Life Insurance Company, c/o American United Life Insurance
Company, Account # 186709
   Attn:  Anthony Saviano/Window A
cc:  Michele Morris/NYC Physical Desk on all correspondence.
 
Name of Nominee in which Bonds are to be issued:  None

 
 
-13-
 
 

 
Taxpayer I.D. Number:  45-0220640
 


Name of and Address
of Purchaser
Series of Bonds to Be Purchased
Principal
Amount of Bonds to Be Purchased
Woodmen of the World Life Insurance Society
1700 Farnam Street
Omaha, Nebraska  68102
Attention:  Securities Department
Series A
$10,000,000

 
Payments
 
Payment on account of Bond to be by Federal Funds Wire Transfer to:


U.S. Bank, N.A.
1700 Farnam Street
Omaha, Nebraska  68102
ABA # 104000029
For the Account of WOW
Account # 148747770730


Accompanying Information:  Name of Company, Description of Security, PPN, Due
Date and Application (as among principal, make-whole and interest) of the
payment being made
 
Notices
 
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
 
Physical Delivery Instructions:


Woodmen of the World Life Insurance Society
1700 Farnam Street
Omaha, Nebraska  68102
Attention:  Securities Department
 
Name of Nominee in which Bonds are to be issued:  None
 
Taxpayer I.D. Number:  47-0339250



 
 
-14-
 
 



Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.  As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
 “Bond Documents” means this Agreement, the Bonds and the Indenture as
supplemented and amended, including, without limitation, by the Thirty-First
Supplement.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York, or St. Louis, Missouri are required or
authorized to be closed.
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“CISADA” means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, United States Public Law 111195, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means Laclede Gas Company, a Missouri corporation or any successor
that becomes such in the manner prescribed in Section 10.2.
 
“Confidential Information” is defined in Section 16.
 
“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.  As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

Schedule B
(to Bond Purchase Agreement)
 
 
 
 

 


 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
“ERISA” means the Employee Retirement Income  Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business  (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
 
“Event of Default” shall mean a “completed default” as described in Article XIV
of the Indenture.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Form 10-K” is defined in Section 7.1(b).
 
“Form 10-Q” is defined in Section 7.1(a).
 
“GAAP”  means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
                 (a)the government of
 
                 (i)the United States of America or any State or other political
subdivision thereof, or
 
                 (ii)any other jurisdiction in which the Company or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Company or any Subsidiary, or
 
                 (b)any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.
 
“Guaranty”  means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such

 
 
B-2-
 
 

 
Person guaranteeing or in effect guaranteeing any indebtedness, dividend or
other obligation of any other Person in any manner, whether directly or
indirectly, including (without limitation) obligations incurred through an
agreement, contingent or otherwise, by such Person:
 
                 (a)to purchase such indebtedness or obligation or any property
constituting security therefor;
 
                 (b)to advance or supply funds (i) for the purchase or payment
of such indebtedness or obligation, or (ii) to maintain any working capital or
other balance sheet condition or any income statement condition of any other
Person or otherwise to advance or make available funds for the purchase or
payment of such indebtedness or obligation;
 
                 (c)to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or
 
                 (d)otherwise to assure the owner of such indebtedness or
obligation against loss in respect thereof.
 
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
 
“holder” means, with respect to any Bond, the Person in whose name such Bond is
registered in the register maintained by the Company pursuant to Section 9.1.
 
“Indebtedness” with respect to any Person means, at any time, without
duplication,
 
                 (a)its liabilities for borrowed money and its redemption
obligations in respect of mandatorily redeemable Preferred Stock;
 
                 (b)its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

 
 
B-3-
 
 

 


 
                 (c)(i) all liabilities appearing on its balance sheet in
accordance with GAAP in respect of Capital Leases and (ii) all liabilities which
would appear on its balance sheet in accordance with GAAP in respect of
Synthetic Leases assuming such Synthetic Leases were accounted for as Capital
Leases;
 
                 (d)all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);
 
                 (e)all its liabilities in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money);
 
                 (f)the aggregate Swap Termination Value of all Swap Contracts
of such Person; and
 
                 (g)any Guaranty of such Person with respect to liabilities of a
type described in any of clauses (a) through (f) hereof.
 
“Indenture” is defined in Section 1.
 
“Institutional Investor” means (a) any Purchaser of a Bond, (b) any holder of a
Bond holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Bonds then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Bond.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under the Bond Documents or (c) the validity or enforceability
of any Bond Document.
 
“Memorandum” is defined in Section 5.3.
 
“MoPSC” means the Missouri Public Service Commission.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 
 
B-4-
 
 

 


 
“OFAC” is defined in Section 5.16(a).
 
“OFAC Listed Person” is defined in Section 5.16(a).
 
“OFAC Sanctions Program” means all laws, regulations, Executive Orders and any
economic or trade sanction that OFAC is responsible for administering and
enforcing, including, without limitation 31 CFR Subtitle B, Chapter V, as
amended, along with any enabling legislation; the Bank Secrecy Act; Trading with
the Enemy Act; and any similar laws, regulations or orders adopted by any State
within the United States.  A list of economic and trade sanctions administered
by OFAC may be found at
http://www.ustreas.gov/offices/enforcement/ofac/programs/.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
 
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“PTE” is defined in Section 6.2(a).
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
 
“Related Fund” means, with respect to any holder of any Bond, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 
 
B-5-
 
 

 


 
“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Bonds at the time outstanding (exclusive of Bonds then owned by
the Company or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
 
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
 
“Series A Bonds” is defined in Section 1.
 
 “Series B Bonds” is defined in Section 1.
 
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of

 
 
B-6-
 
 

 
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
 
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for United States federal income
tax purposes, other than any such lease under which such Person is the lessor.
 
“Thirty-First Supplement” is defined in Section 1.
 
“Trustee” means UMB Bank & Trust, N.A.
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 
 
B-7-
 
 

Disclosure Materials
 


 
Private Placement Memorandum dated July 9, 2012



Schedule 5.3
(to Bond Purchase Agreement)
 
 
 
 

 
Subsidiaries of the Company and Ownership of Subsidiary Stock



 
None.



Schedule 5.4
(to Bond Purchase Agreement)
 
 
 
 

Financial Statements




Financial Statements Delivered to Purchasers
 


Laclede Gas Company
Annual Report on form 10-K for the year ended September 30, 2011
 
Quarterly Report on form 10-Q for the quarter ended December 31, 2011
 
Quarterly Report on form 10-Q for the quarter ended March 31, 2012




Schedule 5.5
(to Bond Purchase Agreement)
 
 
 
 



Existing Indebtedness
 




Outstanding Indebtedness of Laclede Gas Company as of June 30, 2012
 
Laclede Gas Company First Mortgage Bonds, as follows:
Amount Outstanding
Coupon
Maturity
Call Provisions
$25,000,000
6.50%
10/15/12
none
$50,000,000
5.50%
05/01/19
make whole
$25,000,000
7.00%
06/01/29
none
$30,000,000
7.90%
09/15/30
make whole
$100,000,000
6.00%
05/01/34
make whole
$55,000,000
6.15%
06/01/36
make whole
$80,000,000
6.35%
10/15/38
at par on or after 10/15/13



 
Short-term Borrowings:
 
None.

Schedule 5.15
(to Bond Purchase Agreement)
 
 
 
 



 


 
Form of Thirty-First Supplemental Indenture





Exhibit 1
(to Bond Purchase Agreement)
 
 
 
 

 

--------------------------------------------------------------------------------

 
 
 
LACLEDE GAS COMPANY
 
TO
 
UMB BANK & TRUST, N.A.
 
Trustee
 

--------------------------------------------------------------------------------


 
Thirty-First Supplemental Indenture
 
Dated as of March 15, 2013
 

--------------------------------------------------------------------------------


 
First Mortgage Bonds
 
3.00% Series due March 15, 2023
 
3.40% Series due March 15, 2028
 


 

--------------------------------------------------------------------------------



 

 
 
 
 

TABLE OF CONTENTS
 




   
Page
Parties
 
1
Recitals
 
1
 
Previous Indentures 
1
 
Identity of the Company 
9
 
Identity of Trustee 
10
 
Outstanding Bonds 
10
 
Form of Fully Registered Bond of 2023 Series 
11
 
Form of Fully Registered Bond of 2028 Series 
15
 
Form of Trustee's Certificate of Authentication
19
 
Compliance with legal requirements 
19
Granting Clause 
19
Exception Clause 
20
Habendum Clause 
21
Exceptions, Reservations, etc. 
21
Grant in trust 
21
Covenant Clause 
21

 
ARTICLE I
 
DEFINITIONS
 
 
SECTION 1.1
Terms Defined by Reference
21

 
SECTION 1.2
Business Day
22

 
SECTION 1.3
Trustee
22

 
SECTION 1.4
Original Indenture
22

 
SECTION 1.5
First Supplemental Indenture
22

 
SECTION 1.6
Second Supplemental Indenture
22

 
SECTION 1.7
Third Supplemental Indenture
22

 
SECTION 1.8
Fourth Supplemental Indenture
22

 
SECTION 1.9
Fifth Supplemental Indenture
22

 
SECTION 1.10
Sixth Supplemental Indenture
22

 
SECTION 1.11
Seventh Supplemental Indenture
22

 
SECTION 1.12
Eighth Supplemental Indenture
23

 
SECTION 1.13
Ninth Supplemental Indenture
23

 
SECTION 1.14
Tenth Supplemental Indenture
23

 
SECTION 1.15
Eleventh Supplemental Indenture
23

 
SECTION 1.16
Twelfth Supplemental Indenture
23

 
SECTION 1.17
Thirteenth Supplemental Indenture
23

 
SECTION 1.18
Fourteenth Supplemental Indenture
23

 
SECTION 1.19
Fifteenth Supplemental Indenture
23

 
SECTION 1.20
Sixteenth Supplemental Indenture
23

 
SECTION 1.21
Seventeenth Supplemental Indenture
23

 
SECTION 1.22
Eighteenth Supplemental Indenture 
23

 
 
-i-
 
 
 
 
SECTION 1.23
Nineteenth Supplemental Indenture
23

 
SECTION 1.24
Twentieth Supplemental Indenture
24

 
SECTION 1.25
Twenty-First Supplemental Indenture
24

 
SECTION 1.26
Twenty-Second Supplemental Indenture
24

 
SECTION 1.27
Twenty-Third Supplemental Indenture
24

 
SECTION 1.28
Twenty-Fourth Supplemental Indenture
24

 
SECTION 1.29
Twenty-Fifth Supplemental Indenture
24

 
SECTION 1.30
Twenty-Sixth Supplemental Indenture
24

 
SECTION 1.31
Twenty-Seventh Supplemental Indenture
24

 
SECTION 1.32
Twenty-Eighth Supplemental Indenture
24

 
SECTION 1.33
Twenty-Ninth Supplemental Indenture
24

 
SECTION 1.34
Thirtieth Supplemental Indenture
24

 
SECTION 1.35
Mortgage
24

 
SECTION 1.36
Hereof, Hereunder, etc.
25

 
SECTION 1.37
2023 Series and 2028 Series
25

 
ARTICLE II
 
CREATION, DESCRIPTION, REGISTRATION, TRANSFER AND
EXCHANGE OF THE 2023 SERIES OF BONDS
 
 
SECTION 2.1
Creation and principal amount of the 2023 Series
25

 
SECTION 2.2
Date of Bonds
25

 
SECTION 2.3
Denominations, etc.
25

 
SECTION 2.4
Exchange of Bonds
25

 
SECTION 2.5
Registration of Bonds
26

 
SECTION 2.6
Temporary Bonds
26

 
SECTION 2.7
Payment of Defaulted Interest
26

 
SECTION 2.8
Transfers or Exchanges of Bonds called for redemption
26

 
SECTION 2.9
Restrictive Legend
26

 
ARTICLE III
 
REDEMPTION OF BONDS OF THE 2023 SERIES
 
 
SECTION 3.1
Circumstances in Which Redeemable
27

 
SECTION 3.2
Additional Circumstances in Which Redeemable
27

 
SECTION 3.3
Purchase of Bonds
29

 
SECTION 3.4
Notice of Intention to Redeem
29

 
SECTION 3.5
No Other Redemptions
29

 
ARTICLE IV
 
CREATION, DESCRIPTION, REGISTRATION, TRANSFER AND
EXCHANGE OF THE 2028 SERIES OF BONDS
 
 
SECTION 4.1
Creation and Principal Amount of the 2028 Series 
29


 
 
-ii-
 
 



 
SECTION 4.2
Date of Bonds
29

 
SECTION 4.3
Denominations, etc.
29

 
SECTION 4.4
Exchange of Bonds
30

 
SECTION 4.5
Registration of Bonds
30

 
SECTION 4.6
Temporary Bonds
30

 
SECTION 4.7
Payment of Defaulted Interest
30

 
SECTION 4.8
Transfers or Exchanges of Bonds Called for Redemption
31

 
SECTION 4.9
Restrictive Legend
31

 
ARTICLE V
 
REDEMPTION OF BONDS OF THE 2028 SERIES
 
 
SECTION 5.1
Circumstances in Which Redeemable
31

 
SECTION 5.2
Additional Circumstances in Which Redeemable
31

 
SECTION 5.3
Purchase of Bonds
33

 
SECTION 5.4
Notice of Intention to Redeem
33

 
SECTION 5.5
No Other Redemptions
33

 
ARTICLE VI
 
PARTICULAR COVENANTS OF THE COMPANY
 
 
SECTION 6.1
Restrictions as to Dividends
33

 
SECTION 6.2
Earnings Requirements for Additional Bonds
34

 
SECTION 6.3
Postponement of Interest
36

 
SECTION 6.4
Information as to Company
36

 
ARTICLE VII
 
COMPANY’S RESERVATION OF RIGHTS
 
 
SECTION 7.1
Company’s Reservation of Rights
36

 
ARTICLE VIII
 
MISCELLANEOUS
 
 
SECTION 8.1
 Provisions Required by Trust Indenture Act of 1939 to Control
 38

 
SECTION 8.2
Acceptance of Trust
38

 
SECTION 8.3
This Indenture Part of Original Indenture
38

 
SECTION 8.4
Execution in Any Number of Counterparts
38

 
SECTION 8.5
Date of Execution
38

 
 
 
-iii-
 
 

THIRTY-FIRST SUPPLEMENTAL INDENTURE, dated as of the 15th day of March, 2013
between LACLEDE GAS COMPANY, a corporation duly organized and existing under the
laws of the State of Missouri, having its principal place of business at 720
Olive Street, St. Louis, Missouri 63101, hereinafter sometimes called the
“Company,” party of the first part, and UMB BANK & TRUST, N.A., a national
banking association organized under the laws of the United States, having its
principal place of business and corporate trust office at Two South Broadway,
St. Louis, Missouri 63102, hereinafter sometimes called the “Trustee,” party of
the second part.
WHEREAS, there have heretofore been duly executed and delivered the following
four indentures between the Company and Mississippi Valley Trust Company,
to-wit:
 
              (a)An indenture of mortgage and deed of trust, hereinafter
sometimes called the “Original Indenture,” dated as of February 1, 1945, which
is recorded in the office of the Recorder of Deeds of the City of St. Louis,
Missouri, in Book 6324 at Page 93 and in the office of the Recorder of Deeds of
St. Louis County, Missouri, in Book 2078 at Page 12 and in the office of the
Recorder of Deeds of Boone County, Missouri, in Book 294 at Page 399 and in the
office of the Recorder of Deeds of Jefferson County, Missouri, in Book 434 at
Page 480 and in the office of the Recorder of Deeds of St. Francois County,
Missouri, in Book 551 at Page 593 and in the office of the Recorder of Deeds of
Ste. Genevieve County, Missouri, in Book 198 at Page 629 and in the office of
the Recorder of Deeds of Madison County, Missouri, in Book 77 at Page 1 and in
the office of the Recorder of Deeds of Iron County, Missouri, in Book 224 at
Page 451 and in the office of the Recorder of Deeds of Butler County, Missouri,
in Book 503 at Page 606 and is filed in the office of the Secretary of State of
Missouri under filing number 26,557 and is filed in the office of the Secretary
of State of Missouri pursuant to R.S.Mo. 443.451 under filing number 2590088;
and
 
              (b)A supplemental indenture, hereinafter sometimes called the
“First Supplemental Indenture,” dated as of December 1, 1946, which is recorded
in the office of the Recorder of Deeds of the City of St. Louis, Missouri, in
Book 6562 at Page 528, and in the office of the Recorder of Deeds of St. Louis
County, Missouri, in Book 2268 at Page 273; and
 
              (c)A supplemental indenture, hereinafter sometimes called the
“Second Supple-mental Indenture,” dated as of March 15, 1948, which is recorded
in the office of the Recorder of Deeds of the City of St. Louis, Missouri, in
Book 6687 at Page 467, and in the office of the Recorder of Deeds of St. Louis
County, Missouri, in Book 2327 at Page 357; and
 
              (d)A supplemental indenture, hereinafter sometimes called the
“Third Supplemental Indenture,” dated as of April 1, 1951, which is recorded in
the office of the Recorder of Deeds of the City of St. Louis, Missouri, in Book
7079 at Page 125 and in the office of the Recorder of Deeds of St. Louis County,
Missouri, in Book 2869 at Page 275; and
 
WHEREAS, there have been heretofore duly executed and delivered four indentures
between the Company and Mercantile Trust Company, to-wit:
 
              (a)A supplemental indenture, hereinafter sometimes called the
“Fourth Supplemental Indenture,” dated as of December 1, 1954, which is recorded
in the office of the Recorder of

 
 
 
 

 
Deeds of the City of St. Louis, Missouri, in Book 7458 at Page 400 and in the
office of the Recorder of Deeds of St. Louis County, Missouri, in Book 3342 at
Page 34 and in the office of the Recorder of Deeds of Boone County, Missouri, in
Book 294 at Page 477 and in the office of the Recorder of Deeds of Jefferson
County, Missouri, in Book 434 at Page 574 and in the office of the Recorder of
Deeds of St. Francois County, Missouri, in Book 552 at Page 1 and in the office
of the Recorder of Deeds of Ste. Genevieve County, Missouri, in Book 198 at Page
721 and in the office of the Recorder of Deeds of Madison County, Missouri, in
Book 77 at Page 183 and in the office of the Recorder of Deeds of Iron County,
Missouri, in Book 224 at Page 632 and in the office of the Recorder of Deeds of
Butler County, Missouri, in Book 507 at Page 1 and is filed in the office of the
Secretary of State of Missouri under filing number 26,558; and
 
              (b)A supplemental indenture, hereinafter sometimes called the
“Fifth Supplemental Indenture,” dated as of May 1, 1957, which is recorded in
the office of the Recorder of Deeds of the City of St. Louis, Missouri, in Book
7731 at Page 152 and in the office of the Recorder of Deeds of St. Louis County,
Missouri, in Book 3766 at Page 1 and in the office of the Recorder of Deeds of
Boone County, Missouri, in Book 294 at Page 494 and in the office of the
Recorder of Deeds of Jefferson County, Missouri, in Book 434 at Page 611 and in
the office of the Recorder of Deeds of St. Francois County, Missouri, in Book
552 at Page 38 and in the office of the Recorder of Deeds of Ste. Genevieve
County, Missouri, in Book 199 at Page 1 and in the office of the Recorder of
Deeds of Madison County, Missouri, in Book 77 at Page 220 and in the office of
the Recorder of Deeds of Iron County, Missouri, in Book 226 at Page 1 and in the
office of the Recorder of Deeds of Butler County, Missouri, in Book 507 at Page
38 and is filed in the office of the Secretary of State of Missouri under filing
number 26,559; and
 
              (c)A supplemental indenture, hereinafter sometimes called the
“Sixth Supplemental Indenture,” dated as of July 1, 1960, which is recorded in
the office of the Recorder of Deeds of the City of St. Louis, Missouri, in Book
8087 at Page 55 and in the office of the Recorder of Deeds of St. Louis County,
Missouri, in Book 4348 at Page 1 and in the office of the Recorder of Deeds of
Boone County, Missouri, in Book 294 at Page 535 and in the office of the
Recorder of Deeds of Jefferson County, Missouri, in Book 434 at Page 651 and in
the office of the Recorder of Deeds of St. Francois County, Missouri, in Book
552 at Page 78 and in the office of the Recorder of Deeds of Ste. Genevieve
County, Missouri, in Book 199 at Page 22 and in the office of the Recorder of
Deeds of Madison County, Missouri, in Book 77 at Page 260 and in the office of
the Recorder of Deeds of Iron County, Missouri, in Book 226 at Page 42 and in
the office of the Recorder of Deeds of Butler County, Missouri, in Book 507 at
Page 62 and is filed in the office of the Secretary of State of Missouri under
filing number 26,560; and
 
              (d)A supplemental indenture, hereinafter sometimes called the
“Seventh Supple-mental Indenture,” dated as of June 1, 1964, which is recorded
in the office of the Recorder of Deeds of the City of St. Louis, Missouri, in
Book 8506 at Page 215 and in the office of the Recorder of Deeds of St. Louis
County, Missouri, in Book 5410 at Page 399 and in the office of the Recorder of
Deeds of Boone County, Missouri, in Book 342 at Page 2 and in the office of the
Recorder of Deeds of Jefferson County, Missouri, in Book 434 at Page 697 and in
the office of the Recorder of Deeds of St. Francois County, Missouri, in Book
552 at Page 124 and in the office of the Recorder of Deeds of Ste. Genevieve
County, Missouri, in Book 199 at Page 46 and in the office of the Recorder of
Deeds of Madison County, Missouri, in Book 77 at Page 306 and in the office

 
 
-2-
 
 

 
of the Recorder of Deeds of Iron County, Missouri, in Book 226 at Page 89 and in
the office of the Recorder of Deeds of Butler County, Missouri, in Book 507 at
Page 90 and is filed in the office of the Secretary of State of Missouri under
filing number 26,561; and
 
WHEREAS, there have been heretofore duly executed and delivered eight indentures
between the Company and Mercantile Trust Company National Association, to-wit:
 
              (a)A supplemental indenture, hereinafter sometimes called the
“Eighth Supple-mental Indenture,” dated as of April 15, 1966, which is recorded
in the office of the Recorder of Deeds of the City of St. Louis, Missouri, in
Book 8678 at Page 1 and in the office of the Recorder of Deeds of St. Louis
County, Missouri, in Book 5949 at Page 450 and in the office of the Recorder of
Deeds of Boone County, Missouri, in Book 361 at Page 148 and in the office of
the Recorder of Deeds of Jefferson County, Missouri, in Book 434 at Page 746 and
in the office of the Recorder of Deeds of St. Francois County, Missouri, in Book
552 at Page 172 and in the office of the Recorder of Deeds of Ste. Genevieve
County, Missouri, in Book 199 at Page 71 and in the office of the Recorder of
Deeds of Madison County, Missouri, in Book 77 at Page 354 and in the office of
the Recorder of Deeds of Iron County, Missouri, in Book 226 at Page 138 and in
the office of the Recorder of Deeds of Butler County, Missouri, in Book 507 at
Page 118 and is filed in the office of the Secretary of State of Missouri under
filing number 28,645; and
 
              (b)A supplemental indenture, hereinafter sometimes called the
“Ninth Supplemental Indenture,” dated as of May 1, 1968, which is recorded in
the office of the Recorder of Deeds of the City of St. Louis, Missouri, in Book
8834 at Page 213 and in the office of the Recorder of Deeds of St. Louis County,
Missouri, in Book 6323 at Page 1904 and in the office of the Recorder of Deeds
of Boone County, Missouri, in Book 389 at Page 888 and in the office of the
Recorder of Deeds of St. Charles County, Missouri, in Book 498 at Page 408 and
in the office of the Recorder of Deeds of Jefferson County, Missouri, in Book
434 at Page 790 and in the office of the Recorder of Deeds of St. Francois
County, Missouri, in Book 552 at Page 216 and in the office of the Recorder of
Deeds of Ste. Genevieve County, Missouri, in Book 199 at Page 94 and in the
office of the Recorder of Deeds of Madison County, Missouri, in Book 77 at Page
398 and in the office of the Recorder of Deeds of Iron County, Missouri, in Book
226 at Page 183 and in the office of the Recorder of Deeds of Butler County,
Missouri, in Book 507 at Page 145 and is filed in the office of the Secretary of
State of Missouri under filing number 87,403; and
 
              (c)A supplemental indenture, hereinafter sometimes called the
“Tenth Supplemental Indenture,” dated as of May 15, 1970, which is recorded in
the office of the Recorder of Deeds of the City of St. Louis, Missouri, in Book
8988 at Page 52 and in the office of the Recorder of Deeds of St. Louis County,
Missouri, in Book 6456 at Page 132 and in the office of the Recorder of Deeds of
Boone County, Missouri, in Book 396 at Page 560 and in the office of the
Recorder of Deeds of St. Charles County, Missouri, in Book 554 at Page 79 and in
the office of the Recorder of Deeds of Jefferson County, Missouri, in Book 434
at Page 829 and in the office of the Recorder of Deeds of St. Francois County,
Missouri, in Book 552 at Page 255 and in the office of the Recorder of Deeds of
Ste. Genevieve County, Missouri, in Book 199 at Page 114 and in the office of
the Recorder of Deeds of Madison County, Missouri, in Book 77 at Page 436 and in
the office of the Recorder of Deeds of Iron County, Missouri, in Book 226 at
Page 223

 
 
-3-
 
 

 
and in the office of the Recorder of Deeds of Butler County, Missouri, in Book
507 at Page 168 and is filed in the office of the Secretary of State of Missouri
under filing number 154,857; and
 
              (d)A supplemental indenture, hereinafter sometimes called the
“Eleventh Supple-mental Indenture,” dated as of March 15, 1972, which is
recorded in the office of the Recorder of Deeds of the City of St. Louis,
Missouri, in Book 9133 at Page 4 and in the office of the Recorder of Deeds of
St. Louis County, Missouri, in Book 6577 at Page 1993 and in the office of the
Recorder of Deeds of Boone County, Missouri, in Book 401 at Page 706 and in the
office of the Recorder of Deeds of St. Charles County, Missouri, in Book 620 at
Page 157 and in the office of the Recorder of Deeds of Jefferson County,
Missouri, in Book 435 at Page 23 and in the office of the Recorder of Deeds of
Ste. Genevieve County, Missouri, in Book 199 at Page 210 and in the office of
the Recorder of Deeds of St. Francois County, Missouri, in Book 552 at Page 640
and in the office of the Recorder of Deeds of Iron County, Missouri, in Book 226
at Page 282 and in the office of the Recorder of Deeds of Madison County,
Missouri, in Book 78 at Page 1 and in the office of the Recorder of Deeds of
Butler County, Missouri, in Book 507 at Page 265 and is filed in the office of
the Secretary of State of Missouri under filing number 234,221; and
 
              (e)A supplemental indenture, hereinafter sometimes called the
“Twelfth Supple-mental Indenture,” dated as of March 15, 1974, which is recorded
in the office of the Recorder of Deeds of the City of St. Louis, Missouri, in
Book 40M at Page 1 and in the office of the Recorder of Deeds of St. Louis
County, Missouri, in Book 6721 at Page 91 and in the office of the Recorder of
Deeds of Boone County, Missouri, in Book 407 at Page 888 and in the office of
the Recorder of Deeds of St. Charles County, Missouri, in Book 677 at Page 1445
and in the office of the Recorder of Deeds of Jefferson County, Missouri, in
Book 465 at Page 976 and in the office of the Recorder of Deeds of Ste.
Genevieve County, Missouri, in Book 210 at Page 255 and in the office of the
Recorder of Deeds of St. Francois County, Missouri, in Book 598 at Page 683 and
in the office of the Recorder of Deeds of Iron County, Missouri, in Book 237 at
Page 1 and in the office of the Recorder of Deeds of Madison County, Missouri,
in Book 84 at Page 117 and in the office of the Recorder of Deeds of Butler
County, Missouri, in Book 535 at Page 540 and in the office of the Recorder of
Deeds of Beckham County, Oklahoma, in Book 127 at Page 149 and in the office of
the County Clerk of Wheeler County, Texas, in Trust Vol. 58 at Page 731 and is
filed in the office of the Secretary of State of Missouri under filing number
333,360; and
 
              (f)A supplemental indenture, hereinafter sometimes called the
“Thirteenth Supple-mental Indenture,” dated as of June 1, 1975, which is
recorded in the office of the Recorder of Deeds of the City of St. Louis,
Missouri, in  Book 70M at Page 2061 and in the office of the Recorder of Deeds
of St. Louis County, Missouri, in Book 6796 at Page 1447 and in the office of
the Recorder of Deeds of Boone County, Missouri, in Book 411 at Page 9 and in
the office of the Recorder of Deeds of St. Charles County, Missouri, in Book 704
at Page 1739 and in the office of the Recorder of Deeds of Jefferson County,
Missouri, in Book 481 at Page 292 and in the office of the Recorder of Deeds of
Ste. Genevieve County, Missouri, in Book 124 at Page 225 and in the office of
the Recorder of Deeds of St. Francois County, Missouri, in Book 624 at Page 359
and in the office of the Recorder of Deeds of Iron County, Missouri, in Book 242
at Page 234 and in the office of the Recorder of Deeds of Madison County,
Missouri, in Book 86 at Pages 483-532 and in the office of the Recorder of Deeds
of Butler County, Missouri, in Book 547 at Page 300 and in the office of the
Recorder of Deeds of Beckham County, Oklahoma, in

 
 
-4-
 
 

 
Book 130 at Page 416 and in the office of the County Clerk of Wheeler County,
Texas, in Trust Vol. 59 at Page 649 and in the office of the Clerk of Court for
Sabine Parish, Louisiana, under Registry No. 227328 in Mtg. Book 108 at Page 478
and in the office of the Clerk of Court for DeSoto Parish, Louisiana, under
Registry No. 378628 in Mtg. Book 115 at Page 803 and in the office of the Clerk
of Court for St. Mary Parish, Louisiana, under Registry No. 124894 in Mtg. Book
343 at Page 293 and in the office of the Clerk of Court for Red River Parish,
Louisiana, under Registry No. 128419 in Mtg. Book 75 at Page 546 and is filed in
the office of the Secretary of State of Missouri under filing number 397,857;
and
 
              (g)A supplemental indenture, hereinafter sometimes called the
“Fourteenth Supple-mental Indenture,” dated as of October 26, 1976, which is
recorded in the office of the Recorder of Deeds of the City of St. Louis,
Missouri, in Book 108M at Page 131 and in the office of the Recorder of Deeds of
St. Louis County, Missouri, in Book 6907 at Page 1970 and in the office of the
Recorder of Deeds of Boone County, Missouri, in Book 416 at Page 192 and in the
office of the Recorder of Deeds of St. Charles County, Missouri, in Book 745 at
Page 40 and in the office of the Recorder of Deeds of Jefferson County,
Missouri, in Book 507 at Page 669 and in the office of the Recorder of Deeds of
Ste. Genevieve County, Missouri, in Book 241 at Page 279 and in the office of
the Recorder of Deeds of St. Francois County, Missouri, in Book 654 at Page 132
and in the office of the Recorder of Deeds of Iron County, Missouri, in Book 248
at Page 795 and in the office of the Recorder of Deeds of Madison County,
Missouri, in Book 89 at Pages 694-700 and in the office of the Recorder of Deeds
of Butler County, Missouri, in Book 565 at Page 57 and in the office of the
Recorder of Deeds of Beckham County, Oklahoma, in Book 315 at Page 146 and in
the office of the County Clerk of Wheeler County, Texas, in the Deed Records
Vol. 260 at Page 991 and in the office of the Clerk of Court for Sabine Parish,
Louisiana, under Registry No. 233001 in Mtg. Book 114 at Page 208 and in the
office of the Clerk of Court for DeSoto Parish, Louisiana, under Registry No.
389929 in Mtg. Book 122 at Page 15 and in the office of the Clerk of Court for
St. Mary Parish, Louisiana, under Registry No. 129850 in Mtg. Book 360 at Page
593 and in the office of the Clerk of Court for Red River Parish, Louisiana,
under Registry No. 131795 in Mtg. Book 79 at Page 21 and is filed in the office
of the Secretary of State of Missouri under filing number 479,397 and is filed
in the office of the Secretary of State of Missouri pursuant to R.S.Mo. 443.451
under filing number 2590089; and
 
              (h)A supplemental indenture, hereinafter sometimes called the
“Fifteenth Supple-mental Indenture,” dated as of July 15, 1979, which is
recorded in the office of the Recorder of Deeds of the City of St. Louis,
Missouri, in Book 202M at Page 1288 and in the office of the Recorder of Deeds
of St. Louis County, Missouri, in Book 7181 at Page 23 and in the office of the
Recorder of Deeds of Boone County, Missouri, in Book 430 at Page 273 and in the
office of the Recorder of Deeds of St. Charles County, Missouri, in Book 846 at
Page 880 and in the office of the Recorder of Deeds of Jefferson County,
Missouri, in Book 580 at Page 278 and in the office of the Recorder of Deeds of
Ste. Genevieve County, Missouri, in Book 285 at Page 93 and in the office of the
Recorder of Deeds of St. Francois County, Missouri, in Book 722 at Page 57 and
in the office of the Recorder of Deeds of Iron County, Missouri, in Book 262 at
Pages 709-770 and in the office of the Recorder of Deeds of Madison County,
Missouri, in Book 98 at Pages 720-781 and in the office of the Recorder of Deeds
of Butler County, Missouri, in Book 597 at Page 661 and in the office of the
County Clerk of Beckham County, Oklahoma, in Misc.

 
 
-5-
 
 

 
Record Book 385 at Page 230 and in the office of the County Clerk of Roger Mills
County, Oklahoma, in Book 273 at Pages 54-116 and in the office of the County
Clerk of Blaine County, Oklahoma, in Book 325 Misc. Page 1 and in the office of
the County Clerk of Wheeler County, Texas, in Deed of Trust Records, Vol. 64 at
Page 707 and in the office of the County Clerk of Lipscomb County, Texas, in the
Deed of Trust Records, Vol. 196 at Page 607 and in the office of the County
Clerk of Roberts County, Texas, in the Deed of Trust Records, Vol. 30 at Page 45
and in the office of the County Clerk of Hemphill County, Texas, in the Deed of
Trust Records, Vol. 59 at Page 428 and in the office of the Clerk of the Court
for St. Mary Parish, Louisiana, under Registry No. 141319 in Mtg. Book 402 at
Page 2 and in the office of the Clerk of the Court for the DeSoto Parish,
Louisiana, under Registry No. 417237 in Mtg. Book 136 at Page 524 and in the
office of the Clerk of the Court for Sabine Parish, Louisiana, under Registry
No. 246026 in Mtg. Book 128 at Page 86 and in the office of the Clerk of the
Court for Red River Parish, Louisiana, under Registry No. 141470 in Mtg. Book 87
at Page 619 and in the office of the Clerk of the Court for Terrebonne Parish,
Louisiana, under Registry No. 602396 and is filed in the office of the Secretary
of State of Missouri under Document Number 667303; and
 
WHEREAS, there have been heretofore duly executed and delivered two indentures
between the Company and Mercantile Bank National Association, to-wit:
 
              (a)A supplemental indenture, hereinafter sometimes called the
“Sixteenth Supple-mental Indenture,” dated as of May 1, 1986, which is recorded
in the office of the Recorder of Deeds of the City of St. Louis, Missouri, in
Book M-529 at Page 655 and in the office of the Recorder of Deeds of St. Louis
County, Missouri, in Book 7902 at Page 1138 and in the office of the Recorder of
Deeds of Boone County, Missouri, in Book 573 at Page 2 and in the office of the
Recorder of Deeds of St. Charles County, Missouri, in Book 1080 at Page 1577 and
in the office of the Recorder of Deeds of Jefferson County, Missouri, in Book
197 at Page 1 and in the office of the Recorder of Deeds of Ste. Genevieve
County, Missouri, in Book 407 at Page 137 and in the office of the Recorder of
Deeds of St. Francois County, Missouri, in Book 894 at Page 138 and in the
office of the Recorder of Deeds of Iron County, Missouri, in Book 293 at Page
797 and in the office of the Recorder of Deeds of Madison County, Missouri, in
Book 116 at Page 589 and in the office of the Recorder of Deeds of Butler
County, Missouri, in Book 669 at Page 228 and in the office of the County Clerk
of Roger Mills County, Oklahoma, in Book 807 at Page 120 and in the office of
the County Clerk of Wheeler County, Texas, in Deed of Trust Records, Vol. 91 at
Page 191, and in Deed Records, Vol. 348 at Page 69 and in the office of the
Secretary of State of Texas under Document Number 131214 and is filed in the
office of the Secretary of State of Missouri under Document Number 1322775; and
 
              (b)A supplemental indenture, hereinafter sometimes called the
“Seventeenth Supplemental Indenture,” dated as of May 15, 1988, which is
recorded in the office of the Recorder of Deeds of the City of St. Louis,
Missouri, in Book M-669 at Page 258 and in the office of the Recorder of Deeds
of St. Louis County, Missouri, in Book 8315 at Page 902 and in the office of the
Recorder of Deeds of Boone County, Missouri, in Book 676 at Page 449 and in the
office of the Recorder of Deeds of St. Charles County, Missouri, in Book 1212 at
Page 1948 and in the office of the Recorder of Deeds of Jefferson County,
Missouri, in Book 396 at Page 1987 and in the office of the Recorder of Deeds of
Ste. Genevieve County, Missouri, in Book 459 at Page 289 and in the office of
the Recorder of Deeds of St. Francois County, Missouri, in

 
 
-6-
 
 

 
Book 962 at Page 8 and in the office of the Recorder of Deeds of Iron County,
Missouri, in Book 303 at Page 527 and in the office of the Recorder of Deeds of
Madison County, Missouri, in Book 123 at Page 243 and in the office of the
Recorder of Deeds of Butler County, Missouri, in Book 691 at Page 620 and in the
office of the County Clerk of Roger Mills County, Oklahoma, in Book 973 at Page
1 and in the office of the County Clerk of Wheeler County, Texas, in Deed of
Trust Records, Vol. 91 at Page 234, and in Deed Records, Vol. 369 at Page 386
and in the office of the Secretary of State of Texas under Document Number
86131214 and is filed in the office of the Secretary of State of Missouri under
Document Number 1596374 and is filed in the office of the Secretary of State of
Missouri pursuant to R.S.Mo. 443.451 under filing number 2590090; and
 
WHEREAS, there have been heretofore duly executed and delivered five indentures
between the Company and Mercantile Bank of St. Louis National Association,
to-wit:
 
              (a)A supplemental indenture, hereinafter sometimes called the
“Eighteenth Supple-mental Indenture,” dated as of November 15, 1989, which is
recorded in the office of the Recorder of Deeds of the City of St. Louis,
Missouri, in Book 762M at Page 1126 and in the office of the Recorder of Deeds
of St. Louis County, Missouri, in Book 8646 at Page 2196 and in the office of
the Recorder of Deeds of Boone County, Missouri, in Book 748 at Page 17 and in
the office of the Recorder of Deeds of St. Charles County, Missouri, in Book
1294 at Page 631 and in the office of the Recorder of Deeds of Jefferson County,
Missouri, in Book 442 at Page 14 and in the office of the Recorder of Deeds of
Ste. Genevieve County, Missouri, in Book 498 at Page 13 and in the office of the
Recorder of Deeds of St. Francois County, Missouri, in Book 1012 at Page 36 and
in the office of the Recorder of Deeds of Iron County, Missouri, in Book 311 at
Page 503 and in the office of the Recorder of Deeds of Madison County, Missouri,
in Book 127 at Page 682 and in the office of the Recorder of Deeds of Butler
County, Missouri, in Book 709 at Page 78 and in the office of the County Clerk
of Roger Mills County, Oklahoma, in Book 1094 at Page 263 and in the office of
the County Clerk of Wheeler County, Texas, in Deed of Trust Records, Vol. 93 at
Page 630 and in the office of the Secretary of State of Texas under Document
Number 252980 and is filed in the office of the Secretary of State of Missouri
under Document Number 1798065 and is filed in the office of the Secretary of
State of Missouri pursuant to R.S.Mo. 443.451 under filing number 2590091; and
 
              (b)A supplemental indenture, hereinafter sometimes called the
“Nineteenth Supple-mental Indenture,” dated as of May 15, 1991, which is
recorded in the office of the Recorder of Deeds of the City of St. Louis,
Missouri, in Book 848 at Page 716 and in the office of the Recorder of Deeds of
St. Louis County, Missouri, in Book 8983 at Page 1095 and in the office of the
Recorder of Deeds of Boone County, Missouri, in Book 821 at Page 79 and in the
office of the Recorder of Deeds of St. Charles County, Missouri, in Book 1370 at
Page 1846 and in the office of the Recorder of Deeds of Jefferson County,
Missouri, in Book 483 at Page 1909 and in the office of the Recorder of Deeds of
Ste. Genevieve County, Missouri, in Book 541 at Page 82 and in the office of the
Recorder of Deeds of St. Francois County, Missouri, in Book 1060 at Page 253 and
in the office of the Recorder of Deeds of Iron County, Missouri, in Book 319 at
Page 355 and in the office of the Recorder of Deeds of Madison County, Missouri,
in Book 132 at Page 44 and in the office of the Recorder of Deeds of Butler
County, Missouri, in Book 725 at Page 442 and in the office of the County Clerk
of Roger Mills County, Oklahoma, in Book 1213

 
 
-7-
 
 

 
at Page 105, UCC Filing No. 135, and in the office of the County Clerk of
Oklahoma County, Oklahoma, UCC Filing No. 023021, and in the office of the
County Clerk of Wheeler County, Texas, in Deed of Trust Records, Vol. 96 at Page
96 and in Deed Records, Book 399 at Page 254, and in the office of the Secretary
of State of Texas under Document Number 088153 and is filed in the office of the
Secretary of State of Missouri under Document Number 1999268 and is filed in the
office of the Secretary of State of Missouri pursuant to R.S.Mo. 443.451 under
filing number 2590092; and
 
              (c)A supplemental indenture, hereinafter sometimes called the
“Twentieth Supple-mental Indenture,” dated as of November 1, 1992, which is
recorded in the office of the Recorder of Deeds of the City of St. Louis,
Missouri, in Book M945 at Page 1068 and in the office of the Recorder of Deeds
of St. Louis County, Missouri, in Book 9494 at Page 423 and in the office of the
Recorder of Deeds of Boone County, Missouri, in Book 937 at Page 144 and in the
office of the Recorder of Deeds of St. Charles County, Missouri, in Book 1491 at
Page 1289 and in the office of the Recorder of Deeds of Jefferson County,
Missouri, in Book 543 at Page 2135 and in the office of the Recorder of Deeds of
Ste. Genevieve County, Missouri, in Book 594 at Page 10 and in the office of the
Recorder of Deeds of St. Francois County, Missouri, in Book 1121 at Page 458 and
in the office of the Recorder of Deeds of Iron County, Missouri, in Book 326 at
Page 888 and in the office of the Recorder of Deeds of Madison County, Missouri,
in Book 137 at Page 166 and in the office of the Recorder of Deeds of Butler
County, Missouri, in Book 747 at Page 72 and in the office of the Recorder of
Deeds of Franklin County, Missouri, in Book 712 at Page 889 and in the office of
the County Clerk of Roger Mills County, Oklahoma, in Book 1303 at Page 39, UCC
Filing No. 296, and in the office of the County Clerk of Oklahoma County,
Oklahoma, UCC Filing No. 056514, and in the office of the County Clerk of
Wheeler County, Texas, in Deed of Trust Records, Book 98 at Page 88 and in Deed
Records, Book 409 at Page 589, and in the office of the Secretary of State of
Texas under Document Number 212435 and is filed in the office of the Secretary
of State of Missouri under Document Number 2188520 and is filed in the office of
the Secretary of State of Missouri pursuant to R.S.Mo. 443.451 under filing
number 2590093; and
 
              (d)A supplemental indenture, hereinafter sometimes called the
“Twenty-First Supplemental Indenture,” dated as of May 1, 1993, which is
recorded in the office of the Recorder of Deeds of the City of St. Louis,
Missouri, in Book M982 at Page 0356 and in the office of the Recorder of Deeds
of St. Louis County, Missouri, in Book 9701 at Page 797 and in the office of the
Recorder of Deeds of Boone County, Missouri, in Book 979 at Page 722 and in the
office of the Recorder of Deeds of St. Charles County, Missouri, in Book 1542 at
Page 1449 and in the office of the Recorder of Deeds of Jefferson County,
Missouri, in Book 567 at Page 2217 and in the office of the Recorder of Deeds of
Ste. Genevieve County, Missouri, in Book 610 at Page 136 and in the office of
the Recorder of Deeds of St. Francois County, Missouri, in Book 1142 at Page 84
and in the office of the Recorder of Deeds of Iron County, Missouri, in Book 328
at Page 508 and in the office of the Recorder of Deeds of Madison County,
Missouri, in Book 139 at Page 361 and in the office of the Recorder of Deeds of
Butler County, Missouri, in Book 753 at Page 328 and in the office of the
Recorder of Deeds of Franklin County, Missouri, in Book 743 at Page 638 and in
the office of the County Clerk of Roger Mills County, Oklahoma, in Book 1337 at
Page 10, UCC Filing No. 109, and in the office of the County Clerk of Oklahoma
County, Oklahoma, UCC Filing No. 023874 and in the office of the County Clerk

 
 
-8-
 
 

 
of Wheeler County, Texas, in Deed of Trust Records, Book 98 at Page 804 and in
Deed Records, Book 413 at Page 387, and in the office of the Secretary of State
of Texas under Document No. 086970 and is filed in the office of the Secretary
of State of Missouri under Document No. 2259648 and is filed in the office of
the Secretary of State of Missouri pursuant to R.S.Mo. 443.451 under filing
number 2590094; and
 
              (e)A supplemental indenture, hereinafter sometimes called the
“Twenty-Second Supplemental Indenture,” dated as of November 15, 1995, which is
filed in the office of the Secretary of State of Missouri pursuant to R.S.Mo.
443.451 under filing number 2604323; and
 
WHEREAS, there have been heretofore duly executed and delivered three indentures
between the Company and State Street Bank and Trust Company of Missouri, N.A.,
to-wit:
 
              (a)A supplemental indenture, hereinafter sometimes called the
“Twenty-Third Supplemental Indenture,” dated as of October 15, 1997, which is
filed in the office of the Secretary of State of Missouri pursuant to R.S.Mo.
443.451 under filing number 2841222; and
 
              (b)A supplemental indenture, hereinafter sometimes called the
“Twenty-Fourth Supplemental Indenture,” dated as of June 1, 1999, which is filed
in the office of the Secretary of State of Missouri pursuant to R.S.Mo. 443.451
under filing number 3039096; and
 
              (c)A supplemental indenture, hereinafter sometimes called the
“Twenty-Fifth Supplemental Indenture,” dated as of September 15, 2000, which is
filed in the office of the Secretary of the State of Missouri pursuant to
R.S.Mo. 443.451 under filing number 4088953; and
 
WHEREAS, there has been heretofore duly executed and delivered five supplemental
indentures between the Company and UMB Bank & Trust, N.A., to-wit:
 
              (a)A supplemental indenture, hereinafter sometimes called the
“Twenty-Sixth Supplemental Indenture,” dated as of June 15, 2001, which is filed
in the office of the Secretary of State of the State of Missouri pursuant to
R.S.Mo. 443.451 under filing number 4178825; and
 
              (b)A supplemental indenture, hereinafter sometimes called the
“Twenty-Seventh Supplemental Indenture,” dated as of April 15, 2004, which is
filed in the office of the Secretary of State of the State of Missouri pursuant
to R.S.Mo. 443.451 under filing number 20040045002J; and
 
              (c)A supplemental indenture, hereinafter sometimes called the
“Twenty-Eighth Supplemental Indenture,” dated as of April 15, 2004, which is
filed in the office of the Secretary of State of the State of Missouri pursuant
to R.S.Mo. 443.451 under filing number 20040045001H; and
 
              (d)A supplemental indenture, hereinafter sometimes called the
“Twenty-Ninth Supplemental Indenture,” dated as of June 1, 2006, which is filed
in the office of the Secretary of

 
 
-9-
 
 

 
State of the State of Missouri pursuant to R.S.Mo. 443.451 under filing number
20060063448E; and
 
              (e)A supplemental indenture, hereafter sometimes called the
“Thirtieth Supplemental Indenture,” dated as of September 15, 2008, which is
filed in the office of the Secretary of State of the State of Missouri pursuant
to R.S.Mo. 443.451 under filing number 20080102574M; and
 
WHEREAS, the Company is the same corporation as is designated in the Original
and First and Second Supplemental Indentures as The Laclede Gas Light Company,
which was the Company’s corporate name, but before the date of the Third
Supplemental Indenture its corporate name was duly changed to, and now is,
Laclede Gas Company; and
 
WHEREAS, UMB Bank & Trust, n.a., the party of the second part to this
Thirty-First Supplemental Indenture, is the present Trustee under the Original
Indenture, being the successor to State Street Bank and Trust Company of
Missouri, N. A., which was the successor to Mercantile Bank of St. Louis
National Association (from which State Street Bank and Trust Company of
Missouri, N.A., acquired certain corporate trust assets), which was the
successor to Mercantile Bank National Association, which was the successor to
Mercantile Trust Company National Association, which was the successor to
Mercantile Trust Company (which in turn was the corporation resulting from a
consolidation on August 31, 1951, to which Mississippi Valley Trust Company, the
original Trustee, was a party); and
 
WHEREAS, there are now outstanding under the Twenty-Third Supplemental
Indenture, First Mortgage Bonds of the 6 1/2% Series due October 15, 2012; under
the Twenty-Fourth Supplemental Indenture, First Mortgage Bonds of the 7% Series
due June 1, 2029; under the Twenty-Fifth Supplemental Indenture, First Mortgage
Bonds of the 7.90% Series due September 15, 2030; under the Twenty-Seventh
Supplemental Indenture, First Mortgage Bonds of the 5½% Series due May 1, 2019;
under the Twenty-Eighth Supplemental Indenture, First Mortgage Bonds of the 6%
Series due May 1, 2034; under the Twenty-Ninth Supplemental Indenture, First
Mortgage Bonds of the 6.15% Series due June 1, 2036; and under the Thirtieth
Supplemental Indenture, First Mortgage Bonds of the 6.35% Series due October 15,
2038;but all bonds of the twenty two series provided for respectively by the
First, Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth,
Eleventh, Twelfth, Thirteenth, Fifteenth, Sixteenth, Seventeenth, Eighteenth,
Nineteenth, Twentieth, Twenty-First, Twenty-Second and Twenty-Sixth Supplemental
Indentures and the First Mortgage Bonds of the 3 1/2% Series issued under the
Original Indenture have ceased to be outstanding; and
 
WHEREAS, the Company desires to create two new series of bonds under the
Mortgage to be designated as “First Mortgage Bonds, 3.00% Series due March 15,
2023” (hereinafter sometimes referred to as the “2023 Series”), for an aggregate
principal amount of $55,000,000, and “First Mortgage Bonds, 3.40% Series due
March 15, 2028” (hereinafter sometimes referred to as the “2028 Series”), for an
aggregate principal amount of $45,000,000, in each case to be issued as fully
registered bonds without coupons, the definitive bonds (certain of the
provisions of which may be printed on the reverse side thereof) and the
Trustee’s certificate of authentication thereof to be substantially in the
following forms, respectively:

 
 
-10-
 
 



(FORM OF FULLY REGISTERED BOND OF 2023 SERIES)
 
THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED, AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.
 
LACLEDE GAS COMPANY
 
FIRST MORTGAGE BOND,
 
3.00% Series due March 15, 2023
 
 

No.____________   $_________________

 
LACLEDE GAS COMPANY, a corporation of the State of Missouri (hereinafter called
“the Company”), for value received hereby promises to pay
to                              or registered assigns, at the office or agency
of the Company in the Borough of Manhattan, The City of New York, or at the
option of the registered owner hereof at the office or agency of the Company in
the City of St. Louis, State of Missouri, _____________________ Dollars on the
fifteenth day of March, 2023 (or upon earlier redemption), by check or draft (or
as otherwise provided herein) in such coin or currency of the United States of
America as at the time of payment shall be legal tender for public and private
debts, and to pay to the registered owner hereof by check or draft (or as
otherwise provided herein) interest thereon from and including March 15, 2013 or
from the fifteenth day of March or September next preceding the date of this
bond to which date interest has been paid or duly provided for (or, if this bond
is dated any date after the record date for any interest payment date and on or
before such interest payment date, then from such interest payment date), at the
rate of 3.00% per annum, in like coin or currency at either of said offices or
agencies at the option of the registered owner hereof, on March 15 and September
15 in each year, until the Company's obligation with respect to the payment of
such principal shall have been discharged.  If any interest payment date or any
date of maturity or redemption of principal of this bond falls on a day that is
not a Business Day (as defined below), principal and/or interest payable on such
date will be paid on the succeeding Business Day with the same force and effect
as if it were paid on the date such payment was due, and, in the case of the
date of maturity or redemption of principal only, interest will accrue on the
amount so payable for the period from and after such date to such succeeding
Business Day.  “Business Day” means any day other than a Saturday, Sunday, or
other day on which commercial banks are authorized or required by law,
regulation, or executive order to close in the Borough of Manhattan, The City of
New York, or in the City of St. Louis, State of Missouri or on which the
corporate trust office of the Trustee is closed for business.  The interest so
payable on any March 15 or September 15 will, subject to certain exceptions
provided in the Mortgage hereinafter mentioned, be paid to the person in whose
name this bond is registered at the close of business on the record date, which
shall be March 1 or September 1, as the case may be, next preceding such
interest payment date (whether or not a Business Day).  If a registered owner of
an aggregate principal amount in excess of $100,000 of the bonds so requests,
payments of principal and interest to that registered owner shall be made by
electronic transfer to an account at a commercial bank or savings institution
located in the continental United States designated in

 
 
-11-
 
 

writing by such registered owner.  Any such request must be made in writing to
the Company and UMB Bank & Trust, n.a. (hereinafter sometimes referred to as the
“Trustee”) at least 10 days in advance of such payment and must specify the name
and address of the receiving bank, its ABA routing number, and the account name
and number to receive the electronic transfer.


This bond is one of an issue of bonds of the Company, issuable in series, and is
one of a series known as its First Mortgage Bonds, 3.00% Series due March 15,
2023 (hereinafter referred to as the “2023 Series”), all bonds of all series
issued and to be issued under and equally secured (except in so far as any
sinking or other fund established in accordance with the provisions of the
Mortgage hereinafter mentioned may afford additional security for the bonds of
any particular series) by a Mortgage and Deed of Trust (hereinafter referred to
as the “Original Indenture”) dated as of February 1, 1945, executed by the
Company to Mississippi Valley Trust Company, which was succeeded through
consolidation by Mercantile Trust Company, which was succeeded by Mercantile
Trust Company National Association, which was succeeded by Mercantile Bank
National Association, which was succeeded by Mercantile Bank of St. Louis
National Association, which was succeeded by State Street Bank and Trust Company
of Missouri, N.A., which in turn was succeeded by UMB Bank & Trust, n.a., as
Trustee, and indentures supplemental thereto, including the Thirty-First
Supplemental Indenture thereto dated as of March 15, 2013 (hereinafter referred
to as the “Thirty-First Supplemental Indenture”), said Mortgage and Deed of
Trust as supplemented being herein called the “Mortgage,” to which reference is
made for a description of the property mortgaged and pledged, the nature and
extent of the security, the rights of the owners of the bonds in respect
thereof, the duties and immunities of the Trustee, and the terms and conditions
upon which the bonds are secured.  With the consent of the Company and to the
extent permitted by and as provided in the Mortgage, the rights and obligations
of the Company and/or of the owners of the bonds and/or coupons and/or the terms
and provisions of the Mortgage and/or of any instruments supplemental thereto
may be modified or altered by the affirmative vote of the owners of at least
sixty-six and two-thirds percent (66 2/3%) in principal amount of the bonds
affected by such modification or alteration (including the bonds of the 2023
Series, if so affected), then outstanding under the Mortgage (excluding bonds
disqualified from voting by reason of the Company’s interest therein as provided
in the Mortgage); provided that no such modification or alteration shall permit
the extension of the maturity of the principal of this bond or the reduction in
the rate of interest hereon or any other modification in the terms of payment of
such principal or interest, or the creation of a lien on the mortgaged and
pledged property ranking prior to or on a parity with the lien of the Mortgage
or the deprivation of the owner hereof of a lien upon such property without the
consent of the owner hereof, except that the owners of not less than
seventy-five percent (75%) in principal amount of the bonds at any time
outstanding under the Mortgage (including a like percent of the principal amount
of the bonds of the 2023 Series, if any interest payment on bonds of the 2023
Series is to be affected) may consent on behalf of the owners of all bonds at
any time outstanding to the postponement of any interest payment for a period
not exceeding three years from its due date.


The bonds of the 2023 Series are redeemable prior to maturity, in whole or in
part, upon the notice referred to below, and otherwise subject to the provisions
of the Mortgage:  (i) pursuant to paragraph (B) of Section 13.06 of the Original
Indenture (having reference to the taking of all the mortgaged property by
eminent domain and certain comparable contingencies) at

 
 
-12-
 
 

100% of the principal amount thereof, together with accrued interest thereon to
the date fixed for redemption; or (ii) pursuant to Section 3.2 of the
Thirty-First Supplemental Indenture at a redemption price equal to 100% of the
principal amount to be redeemed plus the Make-Whole Amount (as defined in the
Thirty-First Supplemental Indenture) determined for the redemption date with
respect to such principal amount, plus, in each case, accrued interest thereon
to the date fixed for redemption without premium.  The Company will give each
holder of bonds of the 2023 Series written notice of each optional redemption
under Section 3.2 of the Thirty-First Supplemental Indenture not less than
thirty (30) days and not more than sixty (60) days prior to the date fixed for
such redemption.  Each such notice shall specify such redemption date (which
shall be a Business Day), the aggregate principal amount of the bonds to be
redeemed on such date, the principal amount of each bond held by such holder to
be redeemed (determined in accordance with Section 3.2 of the Thirty-First
Supplemental Indenture), and the interest to be paid on the redemption date with
respect to such principal amount being redeemed, and shall be accompanied by a
certificate of the chief financial officer, principal accounting officer,
treasurer or controller of the Company (each a “Senior Financial Officer”) as to
the estimated Make-Whole Amount due in connection with such redemption
(calculated as if the date of such notice were the date of the redemption),
setting forth the details of such computation.  Two Business Days prior to such
redemption, the Company shall deliver to each holder of bonds of the 2023 Series
a certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified redemption date. Except as set forth
above, the bonds of the 2023 Series are not redeemable prior to March 15, 2023.


The principal hereof and the interest accrued hereon may be declared or may
become due on the conditions, in the manner, and at the time set forth in the
Mortgage, upon the occurrence of a completed default as in the Mortgage
provided.


At the option of the registered owner, any bonds of the 2023 Series, upon
surrender thereof at the office or agency of the Company in the Borough of
Manhattan, The City of New York, or in the City of St. Louis, State of Missouri,
together with a written instrument of transfer in form approved by the Company
duly executed by the registered owner or his duly authorized attorney, shall,
subject to the provisions of Section 2.05 of the Original Indenture, be
exchangeable for a like aggregate amount of fully registered bonds of the same
series of other authorized denominations.


This bond is transferable as prescribed in the Mortgage by the registered owner
hereof in person, or by his duly authorized attorney, at the office or agency of
the Company in the Borough of Manhattan, The City of New York, or in the City of
St. Louis, upon surrender and cancellation of this bond and upon presentation of
a written instrument of transfer, duly executed, with signature guaranteed by a
signature guarantor that is a participant in a nationally recognized signature
guaranty program, and upon payment, if the Company shall require it, of the
transfer charges prescribed in the Mortgage, and thereupon, a new fully
registered bond of the same series for a like principal amount will be issued to
the transferee in exchange herefor as provided in the Mortgage.  The Company and
the Trustee may deem and treat the person in whose name this bond is registered
as the absolute owner hereof for the purpose of receiving payment and for all
other purposes.

 
 
-13-
 
 





No recourse shall be had for the payment of the principal of or of interest on
this bond against any incorporator or any past, present or future subscriber to
the capital stock, stockholder, officer or director of the Company or of any
predecessor or successor corporation, as such, either directly or through the
Company or any predecessor or successor corporation, under any rule of law,
statute or constitution or by the enforcement of any assessment or otherwise,
all such liability of incorporators, subscribers, stockholders, officers and
directors, as such, being released by the owner hereof by the acceptance of this
bond and being likewise waived and released by the terms of the Mortgage.


Each holder of this bond will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 16 of the Bond
Purchase Agreement dated as of August 3, 2012, between the Company and the
purchasers of bonds of the 2023 Series listed in Schedule A thereto (the “Bond
Purchase Agreement”) and (ii) made the representations set forth in Section 6.1
of the Bond Purchase Agreement.


This bond shall not become obligatory until UMB Bank & Trust, n.a., the Trustee
under the Mortgage, or its successor thereunder, shall have signed the form of
certificate endorsed hereon.


IN WITNESS WHEREOF, LACLEDE GAS COMPANY has caused this instrument to be signed
in its name by its President or one of its Vice-Presidents, by his or her
signature or a facsimile thereof, and a facsimile of its corporate seal to be
imprinted hereon and attested by its Secretary or one of its Assistant
Secretaries, by his or her signature or a facsimile thereof.
 



Dated
 
LACLEDE GAS COMPANY
               
By
       
President
               
ATTEST:
             
Secretary
             

 
 
 
-14-
 
 



(FORM OF FULLY REGISTERED BOND OF 2028 SERIES)
 
THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED, AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.
 
LACLEDE GAS COMPANY
 
FIRST MORTGAGE BOND,
 
3.40% Series due March 15, 2028
 

No.____________   $_________________

 
LACLEDE GAS COMPANY, a corporation of the State of Missouri (hereinafter called
“the Company”), for value received hereby promises to pay
to                              or registered assigns, at the office or agency
of the Company in the Borough of Manhattan, The City of New York, or at the
option of the registered owner hereof at the office or agency of the Company in
the City of St. Louis, State of Missouri, _____________________ Dollars on the
fifteenth day of March, 2028 (or upon earlier redemption), by check or draft (or
as otherwise provided herein) in such coin or currency of the United States of
America as at the time of payment shall be legal tender for public and private
debts, and to pay to the registered owner hereof by check or draft (or as
otherwise provided herein) interest thereon from and including March 15, 2013 or
from the fifteenth day of March or September next preceding the date of this
bond to which date interest has been paid or duly provided for (or, if this bond
is dated any date after the record date for any interest payment date and on or
before such interest payment date, then from such interest payment date), at the
rate of 3.40% per annum, in like coin or currency at either of said offices or
agencies at the option of the registered owner hereof, on March 15 and September
15 in each year, until the Company's obligation with respect to the payment of
such principal shall have been discharged.  If any interest payment date or any
date of maturity or redemption of principal of this bond falls on a day that is
not a Business Day (as defined below), principal and/or interest payable on such
date will be paid on the succeeding Business Day with the same force and effect
as if it were paid on the date such payment was due, and, in the case of the
date of maturity or redemption of principal only, interest will accrue on the
amount so payable for the period from and after such date to such succeeding
Business Day.  “Business Day” means any day other than a Saturday, Sunday, or
other day on which commercial banks are authorized or required by law,
regulation, or executive order to close in the Borough of Manhattan, The City of
New York, or in the City of St. Louis, State of Missouri or on which the
corporate trust office of the Trustee is closed for business.  The interest so
payable on any March 15 or September 15 will, subject to certain exceptions
provided in the Mortgage hereinafter mentioned, be paid to the person in whose
name this bond is registered at the close of business on the record date, which
shall be March 1 or September 1, as the case may be, next preceding such
interest payment date (whether or not a Business Day).  If a registered owner of
an aggregate principal amount in excess of $100,000 of the bonds so requests,
payments of principal and interest to that registered owner shall be made by
electronic transfer to an account at a commercial bank or savings institution
located in the continental United States designated in

 
 
-15-
 
 

writing by such registered owner.  Any such request must be made in writing to
the Company and UMB Bank & Trust, n.a. (hereinafter sometimes referred to as the
“Trustee”) at least 10 days in advance of such payment and must specify the name
and address of the receiving bank, its ABA routing number, and the account name
and number to receive the electronic transfer.


This bond is one of an issue of bonds of the Company, issuable in series, and is
one of a series known as its First Mortgage Bonds, 3.40% Series due March 15,
2028 (hereinafter referred to as the “2028 Series”), all bonds of all series
issued and to be issued under and equally secured (except in so far as any
sinking or other fund established in accordance with the provisions of the
Mortgage hereinafter mentioned may afford additional security for the bonds of
any particular series) by a Mortgage and Deed of Trust (hereinafter referred to
as the “Original Indenture”) dated as of February 1, 1945, executed by the
Company to Mississippi Valley Trust Company, which was succeeded through
consolidation by Mercantile Trust Company, which was succeeded by Mercantile
Trust Company National Association, which was succeeded by Mercantile Bank
National Association, which was succeeded by Mercantile Bank of St. Louis
National Association, which was succeeded by State Street Bank and Trust Company
of Missouri, N.A., which in turn was succeeded by UMB Bank & Trust, n.a., as
Trustee, and indentures supplemental thereto, including the Thirty-First
Supplemental Indenture thereto dated as of March 15, 2013 (hereinafter referred
to as the “Thirty-First Supplemental Indenture”), said Mortgage and Deed of
Trust as supplemented being herein called the “Mortgage,” to which reference is
made for a description of the property mortgaged and pledged, the nature and
extent of the security, the rights of the owners of the bonds in respect
thereof, the duties and immunities of the Trustee, and the terms and conditions
upon which the bonds are secured.  With the consent of the Company and to the
extent permitted by and as provided in the Mortgage, the rights and obligations
of the Company and/or of the owners of the bonds and/or coupons and/or the terms
and provisions of the Mortgage and/or of any instruments supplemental thereto
may be modified or altered by the affirmative vote of the owners of at least
sixty-six and two-thirds percent (66 2/3%) in principal amount of the bonds
affected by such modification or alteration (including the bonds of the 2028
Series, if so affected), then outstanding under the Mortgage (excluding bonds
disqualified from voting by reason of the Company’s interest therein as provided
in the Mortgage); provided that no such modification or alteration shall permit
the extension of the maturity of the principal of this bond or the reduction in
the rate of interest hereon or any other modification in the terms of payment of
such principal or interest, or the creation of a lien on the mortgaged and
pledged property ranking prior to or on a parity with the lien of the Mortgage
or the deprivation of the owner hereof of a lien upon such property without the
consent of the owner hereof, except that the owners of not less than
seventy-five percent (75%) in principal amount of the bonds at any time
outstanding under the Mortgage (including a like percent of the principal amount
of the bonds of the 2028 Series, if any interest payment on bonds of the 2028
Series is to be affected) may consent on behalf of the owners of all bonds at
any time outstanding to the postponement of any interest payment for a period
not exceeding three years from its due date.


The bonds of the 2028 Series are redeemable, prior to maturity, in whole or in
part, upon the notice referred to below, and otherwise subject to the provisions
of the Mortgage:  (i) pursuant to paragraph (B) of Section 13.06 of the Original
Indenture (having reference to the taking of all the mortgaged property by
eminent domain and certain comparable contingencies) at

 
 
-16-
 
 

100% of the principal amount thereof, together with accrued interest thereon to
the date fixed for redemption; or (ii) pursuant to Section 5.2 of the
Thirty-First Supplemental Indenture at a redemption price equal to 100% of the
principal amount to be redeemed plus the Make-Whole Amount (as defined in the
Thirty-First Supplemental Indenture) determined for the redemption date with
respect to such principal amount, plus, in each case, accrued interest thereon
to the date fixed for redemption without premium.  The Company will give each
holder of bonds of the 2028 Series written notice of each optional redemption
under Section 5.2 of the Thirty-First Supplemental Indenture not less than
thirty (30) days and not more than sixty (60) days prior to the date fixed for
such redemption.  Each such notice shall specify such redemption date (which
shall be a Business Day), the aggregate principal amount of the bonds to be
redeemed on such date, the principal amount of each bond held by such holder to
be redeemed (determined in accordance with Section 5.2 of the Thirty-First
Supplemental Indenture), and the interest to be paid on the redemption date with
respect to such principal amount being redeemed, and shall be accompanied by a
certificate of the chief financial officer, principal accounting officer,
treasurer or controller of the Company (each a “Senior Financial Officer”) as to
the estimated Make-Whole Amount due in connection with such redemption
(calculated as if the date of such notice were the date of the redemption),
setting forth the details of such computation.  Two Business Days prior to such
redemption, the Company shall deliver to each holder of bonds of the 2028 Series
a certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified redemption date. Except as set forth
above, the bonds of the 2028 Series are not redeemable prior to March 15, 2028.


The principal hereof and the interest accrued hereon may be declared or may
become due on the conditions, in the manner, and at the time set forth in the
Mortgage, upon the occurrence of a completed default as in the Mortgage
provided.


At the option of the registered owner, any bonds of the 2028 Series, upon
surrender thereof at the office or agency of the Company in the Borough of
Manhattan, The City of New York, or in the City of St. Louis, State of Missouri,
together with a written instrument of transfer in form approved by the Company
duly executed by the registered owner or his duly authorized attorney, shall,
subject to the provisions of Section 2.05 of the Original Indenture, be
exchangeable for a like aggregate amount of fully registered bonds of the same
series of other authorized denominations.


This bond is transferable as prescribed in the Mortgage by the registered owner
hereof in person, or by his duly authorized attorney, at the office or agency of
the Company in the Borough of Manhattan, The City of New York, or in the City of
St. Louis, upon surrender and cancellation of this bond and upon presentation of
a written instrument of transfer, duly executed, with signature guaranteed by a
signature guarantor that is a participant in a nationally recognized signature
guaranty program, and upon payment, if the Company shall require it, of the
transfer charges prescribed in the Mortgage, and thereupon, a new fully
registered bond of the same series for a like principal amount will be issued to
the transferee in exchange herefor as provided in the Mortgage.  The Company and
the Trustee may deem and treat the person in whose name this bond is registered
as the absolute owner hereof for the purpose of receiving payment and for all
other purposes.

 
 
-17-
 
 





No recourse shall be had for the payment of the principal of or of interest on
this bond against any incorporator or any past, present or future subscriber to
the capital stock, stockholder, officer or director of the Company or of any
predecessor or successor corporation, as such, either directly or through the
Company or any predecessor or successor corporation, under any rule of law,
statute or constitution or by the enforcement of any assessment or otherwise,
all such liability of incorporators, subscribers, stockholders, officers and
directors, as such, being released by the owner hereof by the acceptance of this
bond and being likewise waived and released by the terms of the Mortgage.


Each holder of this bond will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 16 of the Bond
Purchase Agreement dated as of August 3, 2012, between the Company and the
purchasers of bonds of the 2028 Series listed in Schedule A thereto (the “Bond
Purchase Agreement”) and (ii) made the representations set forth in Section 6.1
of the Bond Purchase Agreement.


This bond shall not become obligatory until UMB Bank & Trust, n.a., the Trustee
under the Mortgage, or its successor thereunder, shall have signed the form of
certificate endorsed hereon.


IN WITNESS WHEREOF, LACLEDE GAS COMPANY has caused this instrument to be signed
in its name by its President or one of its Vice-Presidents, by his or her
signature or a facsimile thereof, and a facsimile of its corporate seal to be
imprinted hereon and attested by its Secretary or one of its Assistant
Secretaries, by his or her signature or a facsimile thereof.
 


Dated
 
LACLEDE GAS COMPANY
               
By
       
President
               
ATTEST:
             
Secretary
             

 
 
 
-18-
 
 



(FORM OF TRUSTEE'S CERTIFICATE)
 
This bond is one of the bonds, of the Series herein designated, provided for in
the within-mentioned Mortgage.



   
UMB BANK & TRUST, N.A.
   
Trustee
   
By
       
Authorized Signatory

and
 
WHEREAS, all conditions and requirements necessary to make this Thirty-First
Supplemental Indenture a valid, binding and legal instrument have been done,
performed and fulfilled, and the execution and delivery hereof have been in all
respects duly authorized;


NOW, THEREFORE, THIS THIRTY-FIRST SUPPLEMENTAL INDENTURE WITNESSETH:  That
Laclede Gas Company, in consideration of the premises and of one dollar to it
duly paid by the Trustee at or before the ensealing and delivery of these
presents, the receipt whereof is hereby acknowledged, and in order to secure the
payment both of the principal of and interest and premium, if any, on the bonds
from time to time issued under the Mortgage, according to their tenor and effect
and the performance of all the provisions of the Mortgage and of said bonds,
hath granted, bargained and sold, released, conveyed, assigned, transferred,
mortgaged, pledged, set over and confirmed, and by these presents doth grant,
bargain and sell, release, convey, assign, transfer, mortgage, pledge, set over
and confirm unto UMB Bank & Trust, n.a., as Trustee, and to its successor or
successors in said trust and its and their assigns forever, all the following
described properties of the Company, that is to say:


All several parcels of real estate more particularly described in the Original
Indenture as Parcels Nos. 1 to 14 inclusive, and in the First Supplemental
Indenture as Parcels (a) to (i) inclusive, and the Third Supplemental Indenture
as Parcels II to VI inclusive, and in the Fourth Supplemental Indenture in
paragraphs II to VII inclusive, beginning on page 13 and extending to page 15
thereof, and in the Fifth Supplemental Indenture in paragraphs II to X
inclusive, beginning on page 14 and extending to page 17 thereof, and in the
Sixth Supplemental Indenture in paragraphs II to XI inclusive, beginning on page
14 and extending to page 21 thereof, and in the Seventh Supplemental Indenture
in paragraphs II to XIII inclusive, beginning on page 16 and extending to page
24 thereof, and in the Eighth Supplemental Indenture in paragraphs II to VIII
inclusive, beginning on page 16 and extending to page 19 thereof, and in the
Ninth Supplemental Indenture in paragraphs II and III, beginning on page 11 and
extending to page 12 thereof, and in the Tenth Supplemental Indenture in
paragraphs II to VI inclusive, beginning on page 11 and extending to page 13
thereof, and in the Eleventh Supplemental Indenture in paragraphs II and III,
beginning on page 13 and extending to page 16 thereof, and in the Twelfth
Supplemental Indenture on page 15 thereof, and in the Thirteenth Supplemental
Indenture beginning on page 16 and extending to page 24 thereof, and in the
Fifteenth Supplemental Indenture beginning on page 15 and extending to page 39
thereof, and in the Sixteenth Supplemental Indenture beginning on page 16 and
extending to page 17 thereof, and in

 
 
-19-
 
 

the Seventeenth Supplemental Indenture beginning on page 17 and extending to
page 19 thereof, and in the Eighteenth Supplemental Indenture beginning on page
15 and extending to page 16 thereof, and in the Nineteenth Supplemental
Indenture beginning on page 16 and extending to page 17 thereof, and in the
Twentieth Supplemental Indenture beginning on page 17 and extending to page 19
thereof, and in the Twenty-First Supplemental Indenture beginning on page 17 and
extending to page 19 thereof, and in the Twenty-Second Supplemental Indenture
beginning on page 10 and extending to page 11 thereof, and in the Twenty-Third
Supplemental Indenture beginning on page 10 and extending to page 11 thereof,
and in the Twenty-Fourth Supplemental Indenture beginning on page 10 and
extending to page 11 thereof, and in the Twenty-Fifth Supplemental Indenture
beginning on page 13 and extending to page 14 thereof, and in the Twenty-Sixth
Supplemental Indenture beginning on page 13 and extending to page 15 thereof;
and in the Twenty-Seventh Supplemental Indenture beginning on page 14 and
extending to page 15 thereof; and in the Twenty-Eighth Supplemental Indenture
beginning on page 14 and extending to page 15 thereof; and in the Twenty-Ninth
Supplemental Indenture beginning on page 14 and extending to page 15 thereof;
and in the Thirtieth Supplemental Indenture beginning on page 14 and extending
to page 16 thereof; except any parcel or part of such real estate heretofore
released from the lien of the Mortgage, or to which the Company and the Trustee
have heretofore disclaimed any right, title, or interest.


TOGETHER WITH all other property, whether real, personal or mixed (except any
hereinafter expressly excepted), and whether now owned or hereafter acquired by
the Company and wheresoever situated, including (without in anywise limiting or
impairing by the enumeration of the same the scope and intent of the foregoing
or of any general description contained in this Thirty First Supplemental
Indenture) all real estate, lands, leases, leaseholds (except the last day of
the term of any lease or leasehold), easements, licenses, permits, franchises,
privileges, rights of way and other rights in or relating to real estate or the
occupancy of lands, all rights of way and roads, all gas plants, gas containers,
buildings and other structures and all offices, buildings and the contents
thereof; all machinery, engines, boilers, gas machines, purifiers, scrubbers,
retorts, tanks, pumps, regulators, meters, gas and mechanical appliances,
conduits, gas or other pipes, gas mains and pipes, service pipes, fittings,
valves and connections, tools, implements, apparatus, supplies, furniture and
chattels; all federal, state, municipal and other franchises, privileges and
permits; all lines for the distribution of gas for any purpose including pipes,
conduits and all apparatus for use in connection therewith; and (except as
hereinafter expressly excepted) all the right, title and interest of the Company
in and to all other property of any kind or nature appertaining to and/or used
and/or occupied and/or enjoyed in connection with any property hereinabove
described or referred to;


AND TOGETHER WITH all and singular the tenements, hereditaments and
appurtenances belonging or in anywise appertaining to the aforesaid property or
any part thereof, with the reversion and reversions, remainder and remainders,
and (subject to the provisions of Section 13.01 of the Original Indenture) the
tolls, rents, revenues, issues, earnings, income, product and profits thereof,
and all the estate, right, title and interest and claim whatsoever, at law as
well as in equity, which the Company now has or may hereafter acquire in and to
the aforesaid property and franchises and every part and parcel thereof;

 
 
-20-
 
 





Provided that all property of the kinds which by the terms of the Original
Indenture are expressly excepted from the lien and operation thereof is
expressly excepted herefrom with the same effect and to the same extent as in
the Original Indenture provided with respect to such property so expressly
excepted;


TO HAVE AND TO HOLD all such properties, real, personal, and mixed, granted,
bargained, sold, released, conveyed, assigned, transferred, mortgaged, pledged,
set over or confirmed by the Company as aforesaid, or intended so to be, unto
the Trustee and its successors and assigns forever;


Subject, however, as to all property embraced herein to all of the restrictions,
exceptions and reservations of easements, rights of way or otherwise, contained
in any and all deeds and/or other conveyances under or through which the Company
acquired or shall acquire and/or claims or shall claim title thereto, and to the
restrictions, exceptions, reservations and provisions in the Mortgage
specifically set forth; and


Subject further, with respect to the premises, property, franchises and rights
owned by the Company at the date of execution hereof, to excepted encumbrances
as defined in Section 1.06 of the Original Indenture, and subject, with respect
to property acquired after the date of execution of the Original Indenture or
hereafter acquired, to all excepted encumbrances, all other defects and
limitations of title and to all other encumbrances existing at the time of such
acquisition, including any purchase money mortgage or lien upon such property
created by the Company at the time of the acquisition of such property.


IN TRUST NEVERTHELESS, upon the terms and trusts in the Original Indenture and
this Thirty-First Supplemental Indenture set forth, for the benefit and security
of those who shall hold the bonds and coupons issued and to be issued under the
Mortgage, or any of them, in accordance with the terms of the Mortgage without
preference, priority or distinction as to lien of any of said bonds and coupons
over any other thereof by reason of priority in the time of the issue or
negotiation thereof or for any other reason whatsoever, subject, however, to the
provisions in reference to extended, transferred or pledged coupons and claims
for interest in the Original Indenture set forth; it being intended that the
lien and security of all of said bonds and coupons of all series issued or to be
issued hereunder shall take effect from the execution and delivery of the
Mortgage, and that the lien and security of the Mortgage shall take effect from
the date of execution and delivery of the Original Indenture as though all of
the said bonds of all series were actually authenticated and delivered and
issued upon such date.


And the Company, for itself and its successors and assigns, does hereby covenant
and agree to and with the Trustee and its successor or successors in such trust,
for the benefit of those who shall hold the bonds of the 2023 Series, the bonds
of the 2028 Series, or any of such bonds, as follows:

 
 
-21-
 
 



 


 


 
ARTICLE I
 
DEFINITIONS
 
                          SECTION 1.1Terms Defined by Reference.  For all
purposes of this Thirty-First Supplemental Indenture, except as herein otherwise
expressly provided or unless the context otherwise requires, the terms defined
in Sections 1.2 to 1.37 hereof shall have the meanings specified in such
Sections, and all other terms which are defined in the Original Indenture
(including those defined by reference to the Trust Indenture Act of 1939, as
amended, or the Securities Act of 1933, as amended) shall have the meanings
assigned to them in the Original Indenture.
 
                          SECTION 1.2Business Day.  The term “Business Day”
shall mean a day other than a (i) Saturday, (ii) Sunday, or (iii) day on which
commercial banks are authorized or required by law, regulation or executive
order to close in the City of New York, New York.  If a payment date is not a
Business Day at a place of payment, payment may be made at that place on the
next succeeding day that is a Business Day, and no interest shall accrue for the
intervening period.
 
                          SECTION 1.3Trustee.  The term “the Trustee” shall mean
the party of the second part hereto, UMB Bank & Trust, n.a., and, subject to the
provisions of Article XVIII of the Original Indenture, shall also include its
successors and assigns.
 
                          SECTION 1.4Original Indenture.  The term “Original
Indenture” shall mean the indenture of mortgage and deed of trust dated as of
February 1, 1945, hereinbefore referred to.
 
                          SECTION 1.5First Supplemental Indenture.  The term
“First Supplemental Indenture” shall mean the supplemental indenture dated as of
December 1, 1946, hereinbefore referred to.
 
                          SECTION 1.6Second Supplemental Indenture.  The term
“Second Supplemental Indenture” shall mean the supplemental indenture dated as
of March 15, 1948, hereinbefore referred to.
 
                          SECTION 1.7Third Supplemental Indenture.  The term
“Third Supplemental Indenture” shall mean the supplemental indenture dated as of
April 1, 1951, hereinbefore referred to.
 
                          SECTION 1.8Fourth Supplemental Indenture.  The term
“Fourth Supplemental Indenture” shall mean the supplemental indenture dated as
of December 1, 1954, hereinbefore referred to.
 
                          SECTION 1.9Fifth Supplemental Indenture.  The term
“Fifth Supplemental Indenture” shall mean the supplemental indenture dated as of
May 1, 1957, hereinbefore referred to
 
                          SECTION 1.10Sixth Supplemental Indenture.  The term
“Sixth Supplemental Indenture” shall mean the supplemental indenture dated as of
July 1, 1960, hereinbefore referred to.

 
 
-22-
 
 

 


 
                          SECTION 1.11Seventh Supplemental Indenture.  The term
“Seventh Supplemental Indenture” shall mean the supplemental indenture dated as
of June 1, 1964, hereinbefore referred to.
 
                          SECTION 1.12Eighth Supplemental Indenture.  The term
“Eighth Supplemental Indenture” shall mean the supplemental indenture dated as
of April 15, 1966, hereinbefore referred to.
 
                          SECTION 1.13Ninth Supplemental Indenture.  The term
“Ninth Supplemental Indenture” shall mean the supplemental indenture dated as of
May 1, 1968, hereinbefore referred to.
 
                          SECTION 1.14Tenth Supplemental Indenture.  The term
“Tenth Supplemental Indenture” shall mean the supplemental indenture dated as of
May 15, 1970, hereinbefore referred to.
 
                          SECTION 1.15Eleventh Supplemental Indenture.  The term
“Eleventh Supplemental Indenture” shall mean the supplemental indenture dated as
of March 15, 1972, hereinbefore referred to.
 
                          SECTION 1.16Twelfth Supplemental Indenture.  The term
“Twelfth Supplemental Indenture” shall mean the supplemental indenture dated as
of March 15, 1974, hereinbefore referred to.
 
                          SECTION 1.17Thirteenth Supplemental Indenture.  The
term “Thirteenth Supplemental Indenture” shall mean the supplemental indenture
dated as of June 1, 1975, hereinbefore referred to.
 
                          SECTION 1.18Fourteenth Supplemental Indenture.  The
term “Fourteenth Supplemental Indenture” shall mean the supplemental indenture
dated as of October 26, 1976, hereinbefore referred to.
 
                          SECTION 1.19Fifteenth Supplemental Indenture.  The
term “Fifteenth Supplemental Indenture” shall mean the supplemental indenture
dated as of July 15, 1979, hereinbefore referred to.
 
                          SECTION 1.20Sixteenth Supplemental Indenture.  The
term “Sixteenth Supplemental Indenture” shall mean the supplemental indenture
dated as of May 1, 1986, hereinbefore referred to.
 
                          SECTION 1.21Seventeenth Supplemental Indenture.  The
term “Seventeenth Supplemental Indenture” shall mean the supplemental indenture
dated as of May 15, 1988, hereinbefore referred to.
 
                          SECTION 1.22Eighteenth Supplemental Indenture.  The
term “Eighteenth Supplemental Indenture” shall mean the supplemental indenture
dated as of November 15, 1989, hereinbefore referred to.

 
 
-23-
 
 

 


 
                          SECTION 1.23Nineteenth Supplemental Indenture.  The
term “Nineteenth Supplemental Indenture” shall mean the supplemental indenture
dated as of May 15, 1991, hereinbefore referred to.
 
                          SECTION 1.24Twentieth Supplemental Indenture.  The
term “Twentieth Supplemental Indenture” shall mean the supplemental indenture
dated as of November 1, 1992, hereinbefore referred to.
 
                          SECTION 1.25Twenty-First Supplemental Indenture.  The
term “Twenty-First Supplemental Indenture” shall mean the supplemental indenture
dated as of May 1, 1993, hereinbefore referred to.
 
                          SECTION 1.26Twenty-Second Supplemental Indenture.  The
term “Twenty-Second Supplemental Indenture” shall mean the supplemental
indenture dated as of November 15, 1995, hereinbefore referred to.
 
                          SECTION 1.27Twenty-Third Supplemental Indenture.  The
term “Twenty-Third Supplemental Indenture” shall mean the supplemental indenture
dated as of October 15, 1997, hereinbefore referred to.
 
                          SECTION 1.28Twenty-Fourth Supplemental Indenture.  The
term “Twenty-Fourth Supplemental Indenture” shall mean the supplemental
indenture dated as of June 1, 1999 hereinbefore referred to.
 
                          SECTION 1.29Twenty-Fifth Supplemental Indenture.  The
term “Twenty-Fifth Supplemental Indenture” shall mean the supplemental indenture
dated as of September 15, 2000 hereinbefore referred to.
 
                          SECTION 1.30Twenty-Sixth Supplemental Indenture.  The
term “Twenty-Sixth Supplemental Indenture” shall mean the supplemental indenture
dated as of June 15, 2001 hereinbefore referred to.
 
                          SECTION 1.31Twenty-Seventh Supplemental
Indenture.  The term “Twenty-Seventh Supplemental Indenture” shall mean the
supplemental indenture dated as of April 15, 2004 hereinbefore referred to.
 
                          SECTION 1.32Twenty-Eighth Supplemental Indenture.  The
term “Twenty-Eighth Supplemental Indenture” shall mean the supplemental
indenture dated as of April 15, 2004 hereinbefore referred to.
 
                          SECTION 1.33Twenty-Ninth Supplemental Indenture.  The
term “Twenty-Ninth Supplemental Indenture” shall mean the supplemental indenture
dated as of June 1, 2006 hereinbefore referred to.

 
 
-24-
 
 

 


 
                          SECTION 1.34Thirtieth Supplemental Indenture.  The
term “Thirtieth Supplemental Indenture: shall mean the supplemental indenture
dated as of September 15, 2008 hereinbefore referred to.
 
                          SECTION 1.35Mortgage.  The term “Mortgage” shall mean
the Original Indenture as supplemented by the First, Second, Third, Fourth,
Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh, Twelfth, Thirteenth,
Fourteenth, Fifteenth, Sixteenth, Seventeenth, Eighteenth, Nineteenth,
Twentieth, Twenty-First, Twenty-Second, Twenty-Third, Twenty-Fourth,
Twenty-Fifth, Twenty-Sixth, Twenty-Seventh, Twenty-Eighth, Twenty-Ninth and
Thirtieth Supplemental Indentures and hereby, or as the same may from time to
time hereafter be supplemented, modified, altered or amended by any supplemental
indenture entered into pursuant to the provisions of the Original Indenture.
 
                          SECTION 1.36Hereof, Hereunder, etc.  The term
“hereof,” “hereunder,” “hereto,” “hereby,” “hereinbefore,” and the like, refer
to this Thirty-First Supplemental Indenture.
 
                          SECTION 1.372023 Series and 2028 Series.  The terms
“2023 Series” and “2028 Series” shall mean the series of First Mortgage Bonds
created by this Thirty-First Supplemental Indenture, as in, respectively,
Sections 2.1 and 4.1 hereof provided.
 
ARTICLE  II
 


 
CREATION, DESCRIPTION, REGISTRATION, TRANSFER AND
 
EXCHANGE OF THE 2023 SERIES OF BONDS
 
                          SECTION 2.1Creation and principal amount of the 2023
Series.  The Company hereby creates a new series of bonds that may be
authenticated and delivered, either before or after the filing or recording
hereof, under any applicable provisions of the Original Indenture, and may be
issued under the Mortgage, and each of which series shall be designated by the
title “First Mortgage Bonds, 3.00% Series due March 15, 2023”.  The aggregate
principal amount of bonds of the 2023 Series that may be executed by the Company
and authenticated is limited to Fifty-Five Million  Dollars ($55,000,000),
except bonds of such series authenticated and delivered pursuant to Section 2.4
or 2.6 hereof or Section 2.09 or Section 12.04 of the Original Indenture.
 
                          SECTION 2.2Date of Bonds.  All bonds of the 2023
Series shall be dated as provided in Section 2.03 of the Original Indenture.
 
                          SECTION 2.3Denominations, etc.  The bonds of the 2023
Series shall be issuable only as fully registered bonds without coupons, in the
denomination of $250,000, and, at the option of the Company, in any multiple or
multiples of $1,000, and such bonds, and the Trustee's certificate of
authentication, shall, respectively, be substantially of the tenor and purport
in this Thirty-First Supplemental Indenture above recited, and they may have
such letters, numbers or other marks of identification, and such legends or
endorsements, printed, lithographed or engraved thereon as the Company may deem
appropriate and as are not inconsistent with the

 
 
-25-
 
 

 
Mortgage, including any legend or legends permitted pursuant to Section 2.04 of
the Original Indenture.
 
                          SECTION 2.4Exchange of Bonds.  At the option of the
registered owner, any bonds of the 2023 Series, upon surrender thereof at the
office or agency of the Company in the Borough of Manhattan, The City of New
York, or in the City of St. Louis, State of Missouri, together with a written
instrument of transfer in form approved by the Company duly executed by the
registered owner or his duly authorized attorney, shall, subject to the
provisions of Section 2.05 of the Original Indenture, be exchangeable for a like
aggregate amount of fully registered bonds of the same series of other
authorized denominations.
 
                          SECTION 2.4Registration of Bonds.  The bonds of the
2023 Series are transferable as prescribed in the Mortgage by the registered
owner thereof in person, or by his duly authorized attorney, at the office or
agency of the Company in the Borough of Manhattan, The City of New York, or in
the City of St. Louis, State of Missouri, upon surrender and cancellation of
such bonds and upon presentation of a written instrument of transfer, duly
executed, with signature guaranteed by a signature guarantor that is a
participant in a nationally recognized signature guaranty program, and upon
payment, if the Company shall require it, of the transfer charges prescribed in
the Mortgage, and thereupon, new fully registered bonds of the same series for a
like principal amount will be issued to the transferee in exchange therefor as
provided in the Mortgage.
 
                          SECTION 2.5Temporary Bonds.  Until bonds of the 2023
Series in definitive form are ready for delivery, there may be authenticated and
delivered and issued, in lieu of any definitive bond or bonds of said series,
temporary bonds of said series as provided in Section 2.08 of the Original
Indenture.  Such temporary bonds shall be substantially in the form of the
definitive bonds of the 2023 Series, but with such omissions, insertions and
variations as may be appropriate for temporary bonds, and may contain such
reference to any provisions of the Mortgage as may be appropriate, all as
determined by the Board of Directors.
 
                          SECTION 2.6Payment of Defaulted Interest.  The person
in whose name any bond of the 2023 Series is registered at the close of business
on any record date (as hereinbelow defined) with respect to any interest payment
date shall be entitled to receive the interest payable on such interest payment
date notwithstanding the cancellation of such bond upon any transfer or exchange
thereof subsequent to the record date and prior to such interest payment date,
except if and to the extent the Company shall default in the payment of the
interest due on such interest payment date, in which case such defaulted
interest shall be paid to the person in whose name such bond is registered on
the date of payment of such defaulted interest.  The record date shall be March
1 or September 1, as the case may be, next preceding such interest payment date,
or, if such March 1  or September 1 shall be a legal holiday or a day on which
banking institutions in the Borough of Manhattan, The City of New York, or in
the City of St. Louis, State of Missouri, are authorized by law to close, the
next preceding day which shall not be a legal holiday or a day on which such
institutions are so authorized to close.
 
                          SECTION 2.7Transfers or Exchanges of Bonds called for
redemption.  Anything in this Thirty-First Supplemental Indenture to the
contrary notwithstanding, the Company shall not be

 
 
-26-
 
 

 
required to make transfers or exchanges of bonds of the 2023 Series for a period
of fifteen (15) days next preceding any selection of bonds of the 2023 Series to
be redeemed, and the Company shall not be required to make transfers or
exchanges of the principal amount of any of such bonds called or selected for
redemption except in the case of any bond of the 2023 Series to be redeemed in
part, the portion thereof not to be so redeemed.
 
                          SECTION 2.8Restrictive Legend.  Bonds of the 2023
Series offered and sold to “accredited investors” (within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act of 1933, as
amended) shall be issued substantially in the form of such bonds set forth in
the Recitals to this Thirty-First Supplemental Indenture, containing the first
legend set forth thereon (for purposes of this Section 2.9, the “Restrictive
Legend”) and the other legends required thereby and numbered from 1 upward with
the prefix “R”, duly executed by the Company and authenticated by the Trustee as
herein provided.
 
The Company shall issue a bond of the 2023 Series that does not bear the
Restrictive Legend in replacement of a bond of the applicable series bearing the
Restrictive Legend at the request of any holder following such request if
(i) the holder shall have obtained an opinion of counsel reasonably acceptable
to the Company in form and substance reasonably satisfactory to the Company to
the effect that such bond may lawfully be disposed of without registration,
qualification or legend pursuant to Rule 144 under the Securities Act of 1933,
as amended, or (ii) the holder sells such bond pursuant to Rule 144 under the
Securities Act of 1933, as amended, or an effective registration statement.
 
ARTICLE III
 


 
REDEMPTION OF BONDS OF THE 2023 SERIES
 
                          SECTION 3.1Circumstances in Which Redeemable.  Bonds
of the 2023 Series shall be redeemable, in whole or in part, at 100% of the
principal amount thereof, together with accrued interest thereon to the date
fixed for redemption at any time before maturity pursuant to the provisions of
paragraph (B) of Section 13.06 of the Original Indenture.
 
                          SECTION 3.2Additional Circumstances in Which
Redeemable.  Bonds of the 2023 Series shall also be redeemable, at the option of
the Company, in whole at any time or in part from time to time, at a redemption
price equal to 100% of the principal amount to be redeemed plus the Make-Whole
Amount (as defined below) determined for the redemption date with respect to
such principal amount, plus accrued interest thereon to the date fixed for
redemption without premium.  Any redemption in part under this Section 3.2 shall
be made pro rata to the holders of all bonds of the 2023 Series at the time
outstanding upon the same terms and conditions.
 
For purposes of this Section 3.2:
 
“Make-Whole Amount” means, with respect to any bond of the 2023 Series, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such bond over the
amount of such Called Principal, provided

 
 
-27-
 
 

 
that the Make-Whole Amount may in no event be less than zero.  For the purposes
of determining the Make-Whole Amount, the following terms have the following
meanings:
 
“Business Day” shall have the meaning set forth in the form of bonds of the 2023
Series.
 
“Called Principal” means, with respect to any bond, the principal of such bond
that is to be redeemed or has become or is declared to be immediately due and
payable pursuant to the Mortgage, as the context requires.
 
“Discounted Value” means, with respect to the Called Principal of any bond, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the bonds is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any bond,
.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.
 
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable bond.
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse

 
 
-28-
 
 

 
between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any bond, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Bonds, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to this section.
 
“Settlement Date” means, with respect to the Called Principal of any bond, the
date on which such Called Principal is to be redeemed pursuant to this section.
 
                          SECTION 3.3Purchase of Bonds.  The Company will not
and will not permit any affiliate to purchase, redeem or otherwise acquire,
directly or indirectly, any of the outstanding bonds of the 2023 Series except
(a) upon the redemption of such bonds in accordance with the terms of Section
3.2 hereof and such bonds or (b) pursuant to an offer to purchase made by the
Company or an affiliate pro rata to the holders of all bonds of the 2023 Series
at the time outstanding upon the same terms and conditions.  Any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
10 Business Days.  If the holders of more than 25% of the principal amount of
the bonds of the 2023 Series then outstanding accept such offer, the Company
shall promptly notify the remaining holders of such fact and the expiration date
for the acceptance by holders of bonds of the 2023 Series of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 10 Business Days from its receipt of such notice to accept such
offer.  The Company will promptly cancel all bonds acquired by it or any
affiliate pursuant to any payment, redemption or purchase of bonds pursuant to
this Article III and no bonds may be issued in substitution or exchange for any
such bonds.
 
                          SECTION 3.4Notice of Intention to Redeem.  Article XII
of the Original Indenture is and shall be applicable to any redemption of bonds
of the 2023 Series.  The notice of intention to redeem provided for in Section
12.02 of the Original Indenture need not be published with respect to bonds of
the 2023 Series but shall be given by mailing a copy thereof to each registered
owner thereof, directed to his registered address, not less than thirty (30) nor
more than sixty (60) days prior to the date fixed for redemption.
 
             SECTION 3.5No Other Redemptions.  Except as set forth in Section
3.1 and Section 3.2 hereof, the bonds of the 2023 Series are not redeemable
prior to March 15, 2023.
 


 
ARTICLE IV
 
CREATION, DESCRIPTION, REGISTRATION, TRANSFER AND
 
EXCHANGE OF THE 2028 SERIES OF BONDS

 
 
-29-
 
 

 


 
                          SECTION 4.1Creation and Principal Amount of the 2028
Series.  The Company hereby creates a new series of bonds that may be
authenticated and delivered, either before or after the filing or recording
hereof, under any applicable provisions of the Original Indenture, and may be
issued under the Mortgage, and each of which series shall be designated by the
title “First Mortgage Bonds, 3.40% Series due March 15, 2028”.  The aggregate
principal amount of bonds of the 2028 Series that may be executed by the Company
and authenticated is limited to Forty-Five Million  Dollars ($45,000,000),
except bonds of such series authenticated and delivered pursuant to Section 2.4
or 2.6 hereof or Section 2.09 or Section 12.04 of the Original Indenture.
 
                          SECTION 4.2Date of Bonds.  All bonds of the 2028
Series shall be dated as provided in Section 2.03 of the Original Indenture.
 
                          SECTION 4.3Denominations, etc.  The bonds of the 2028
Series shall be issuable only as fully registered bonds without coupons, in the
denomination of $250,000, and, at the option of the Company, in any multiple or
multiples of $1,000, and such bonds, and the Trustee's certificate of
authentication, shall, respectively, be substantially of the tenor and purport
in this Thirty-First Supplemental Indenture above recited, and they may have
such letters, numbers or other marks of identification, and such legends or
endorsements, printed, lithographed or engraved thereon as the Company may deem
appropriate and as are not inconsistent with the Mortgage, including any legend
or legends permitted pursuant to Section 2.04 of the Original Indenture.
 
                          SECTION 4.4Exchange of Bonds.  At the option of the
registered owner, any bonds of the 2028 Series, upon surrender thereof at the
office or agency of the Company in the Borough of Manhattan, The City of New
York, or in the City of St. Louis, State of Missouri, together with a written
instrument of transfer in form approved by the Company duly executed by the
registered owner or his duly authorized attorney, shall, subject to the
provisions of Section 2.05 of the Original Indenture, be exchangeable for a like
aggregate amount of fully registered bonds of the same series of other
authorized denominations.
 
                          SECTION 4.5Registration of Bonds.  The bonds of the
2028 Series are transferable as prescribed in the Mortgage by the registered
owner thereof in person, or by his duly authorized attorney, at the office or
agency of the Company in the Borough of Manhattan, The City of New York, or in
the City of St. Louis, State of Missouri, upon surrender and cancellation of
such bonds and upon presentation of a written instrument of transfer, duly
executed, with signature guaranteed by a signature guarantor that is a
participant in a nationally recognized signature guaranty program, and upon
payment, if the Company shall require it, of the transfer charges prescribed in
the Mortgage, and thereupon, new fully registered bonds of the same series for a
like principal amount will be issued to the transferee in exchange therefor as
provided in the Mortgage.
 
                          SECTION 4.6Temporary Bonds.  Until bonds of the 2028
Series in definitive form are ready for delivery, there may be authenticated and
delivered and issued, in lieu of any definitive bond or bonds of said series,
temporary bonds of said series as provided in Section 2.08 of the Original
Indenture.  Such temporary bonds shall be substantially in the form of the
definitive bonds of the 2028 Series, but with such omissions, insertions and
variations as may be

 
 
-30-
 
 

 
appropriate for temporary bonds, and may contain such reference to any
provisions of the Mortgage as may be appropriate, all as determined by the Board
of Directors.
 
                          SECTION 4.7Payment of Defaulted Interest.  The person
in whose name any bond of the 2028 Series is registered at the close of business
on any record date (as hereinbelow defined) with respect to any interest payment
date shall be entitled to receive the interest payable on such interest payment
date notwithstanding the cancellation of such bond upon any transfer or exchange
thereof subsequent to the record date and prior to such interest payment date,
except if and to the extent the Company shall default in the payment of the
interest due on such interest payment date, in which case such defaulted
interest shall be paid to the person in whose name such bond is registered on
the date of payment of such defaulted interest.  The record date shall be March
1 or September 1, as the case may be, next preceding such interest payment date,
or, if such March 1 or September 1 shall be a legal holiday or a day on which
banking institutions in the Borough of Manhattan, The City of New York, or in
the City of St. Louis, State of Missouri, are authorized by law to close, the
next preceding day which shall not be a legal holiday or a day on which such
institutions are so authorized to close.
 
                          SECTION 4.8Transfers or Exchanges of Bonds Called for
Redemption.  Anything in this Thirty-First Supplemental Indenture to the
contrary notwithstanding, the Company shall not be required to make transfers or
exchanges of bonds of the 2028 Series for a period of fifteen (15) days next
preceding any selection of bonds of the 2028 Series to be redeemed, and the
Company shall not be required to make transfers or exchanges of the principal
amount of any of such bonds called or selected for redemption except in the case
of any bond of the 2028 Series to be redeemed in part, the portion thereof not
to be so redeemed.
 
                          SECTION 4.9Restrictive Legend.  Bonds of the 2028
Series offered and sold to “accredited investors” (within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act of 1933, as
amended) shall be issued substantially in the form of such bonds set forth in
the Recitals to this Thirty-First Supplemental Indenture, containing the first
legend set forth thereon (for purposes of this Section 4.9, the “Restrictive
Legend”) and the other legends required thereby and numbered from 1 upward with
the prefix “R”, duly executed by the Company and authenticated by the Trustee as
herein provided.
 
The Company shall issue a bond of the 2028 Series that does not bear the
Restrictive Legend in replacement of a bond of the applicable series bearing the
Restrictive Legend at the request of any holder following such request if
(i) the holder shall have obtained an opinion of counsel reasonably acceptable
to the Company in form and substance reasonably satisfactory to the Company to
the effect that such bond may lawfully be disposed of without registration,
qualification or legend pursuant to Rule 144 under the Securities Act of 1933,
as amended, or (ii) the holder sells such bond pursuant to Rule 144 under the
Securities Act of 1933, as amended, or an effective registration statement.

 
 
-31-
 
 

 
ARTICLE V
 
REDEMPTION OF BONDS OF THE 2028 SERIES
 
                          SECTION 5.1Circumstances in Which Redeemable.  Bonds
of the 2028 Series shall be redeemable, in whole or in part, at 100% of the
principal amount thereof, together with accrued interest thereon to the date
fixed for redemption at any time before maturity pursuant to the provisions of
paragraph (B) of Section 13.06 of the Original Indenture.
 
                          SECTION 5.2Additional Circumstances in Which
Redeemable.  Bonds of the 2028 Series shall also be redeemable, at the option of
the Company, in whole at any time or in part from time to time, at a redemption
price equal to 100% of the principal amount to be redeemed plus the Make-Whole
Amount (as defined below) determined for the redemption date with respect to
such principal amount, plus accrued interest thereon to the date fixed for
redemption without premium.  Any redemption in part under this Section 5.2 shall
be made pro rata to the holders of all bonds of the 2028 Series at the time
outstanding upon the same terms and conditions.
 
For purposes of this Section 5.2:
 
“Make-Whole Amount” means, with respect to any bond of the 2028 Series, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such bond over the
amount of such Called Principal, provided that the Make-Whole Amount may in no
event be less than zero.  For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:
 
“Business Day” shall have the meaning set forth in the form of bonds of the 2028
Series.
 
“Called Principal” means, with respect to any bond, the principal of such bond
that is to be redeemed or has become or is declared to be immediately due and
payable pursuant to the Mortgage, as the context requires.
 
“Discounted Value” means, with respect to the Called Principal of any bond, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the bonds is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any bond,
.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the

 
 
-32-
 
 

 
Remaining Average Life of such Called Principal as of such Settlement Date, or
(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.
 
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable bond.
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any bond, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Bonds, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to this section.
 
“Settlement Date” means, with respect to the Called Principal of any bond, the
date on which such Called Principal is to be redeemed pursuant to this section.
 
                          SECTION 5.3Purchase of Bonds.  The Company will not
and will not permit any affiliate to purchase, redeem or otherwise acquire,
directly or indirectly, any of the outstanding bonds of the 2028 Series except
(a) upon the redemption of such bonds in accordance with the terms of Section
5.2 hereof and such bonds or (b) pursuant to an offer to purchase made by the
Company or an affiliate pro rata to the holders of all bonds of the 2028 Series
at the time outstanding upon the same terms and conditions.  Any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
10 Business Days.  If the holders of more than 25% of the principal

 
 
-33-
 
 

 
amount of the bonds of the 2028 Series then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of bonds of the 2028 Series of
such offer shall be extended by the number of days necessary to give each such
remaining holder at least 10 Business Days from its receipt of such notice to
accept such offer.  The Company will promptly cancel all bonds acquired by it or
any affiliate pursuant to any payment, redemption or purchase of bonds pursuant
to this Article V and no bonds may be issued in substitution or exchange for any
such bonds.
 
                          SECTION 5.4Notice of Intention to Redeem.  Article XII
of the Original Indenture is and shall be applicable to any redemption of bonds
of the 2028 Series.  The notice of intention to redeem provided for in Section
12.02 of the Original Indenture need not be published with respect to bonds of
the 2028 Series but shall be given by mailing a copy thereof to each registered
owner thereof, directed to his registered address, not less than thirty nor more
than sixty (60) days prior to the date fixed for redemption.
 
                          SECTION 5.5No Other Redemptions.  Except as set forth
in Section 5.1 and Section 5.2 hereof, the bonds of the 2028 Series are not
redeemable prior to March 15, 2028.
 
ARTICLE VI
 


 
PARTICULAR COVENANTS OF THE COMPANY
 
                          SECTION 6.1Restrictions as to Dividends.  So long as
any of the bonds of the 2023 Series or any bonds of the 2028 Series are
outstanding, the Company will not (a) declare any dividends (other than
dividends in common stock) on any common stock, or order the making of any
distribution on any shares of common stock or to owners of common stock or
(b) purchase, redeem or otherwise acquire or retire for value any shares of
common stock, if the aggregate net amount of such declarations, distributions so
ordered, purchases, redemptions, acquisitions and retirements after September
30, 1953, would exceed the sum of (y) the Net Income Available for Common Stock
for the period beginning October 1, 1953, and ending with the last day of the
calendar quarter immediately preceding the calendar quarter in which such
dividend is declared, distribution ordered, or purchase, redemption, acquisition
or retirement made, plus (z) Eight Million Dollars ($8,000,000).
 
The aggregate net amount of the declarations, distributions ordered, purchases,
redemptions, acquisitions and retirements referred to in the first paragraph of
this Section 6.1 shall be determined by deducting from the aggregate amount
thereof the total amount of cash payments received by the Company after
September 30, 1953, for any shares of common stock sold by the Company after
September 30, 1953.
 
Net Income Available for Common Stock, for the purpose of this Section 6.1, for
any period, means (1) the net income of the Company for such period computed
according to the applicable system of accounts prescribed by the Public Service
Commission of Missouri and any applicable orders of said Commission and (to the
extent not prescribed by such system of accounts or orders) according to
generally accepted accounting principles, less (2) an amount

 
 
-34-
 
 

 
equal to the dividends accrued (whether or not declared or paid) during such
period on any and all classes of stock having preference over the common stock
as to assets or dividends.
 
For the purposes of the last preceding paragraph of this Section 6.1, the term
“Public Service Commission of Missouri” shall also apply, and be deemed to
refer, to any regulatory body which may (A) succeed said Commission with respect
to jurisdiction over the accounting of the Company, or (B) supersede said
Commission with respect to such jurisdiction, or (C) have such jurisdiction over
phases of the Company's business or parts of its property over which said
Commission shall not have jurisdiction.
 
                          SECTION 6.2Earnings Requirements for Additional
Bonds.  So long as any bonds of the 2023 Series or any bonds of the 2028 Series
are outstanding, the Company shall not be entitled to have authenticated and
delivered any bonds pursuant to Article VI, Article VII or Article VIII of the
Original Indenture, except bonds which may be authenticated and delivered under
Article VII of the Original Indenture, without the receipt by the Trustee of a
net earnings certificate showing the net earnings to be as required by Section
6.05 of the Original Indenture, unless (in addition to all other requirements
for the authentication and delivery of such bonds):
 
                      (a)net earnings of the Company after provision for
depreciation, depletion and amortization of property, for any 12 consecutive
calendar months within the 15 calendar months immediately preceding the date on
which such additional bonds are to be issued, shall have been not less than 2
1/4 times the amount of the total annual interest charges upon the funded debt
of the Company to be outstanding immediately after the issue of such additional
bonds; and
 
                      (b)the Trustee shall have received a certificate made,
signed and verified by the same persons (including an independent public
accountant where required) as would be required if such certificate were a net
earnings certificate under the Original Indenture, showing the net earnings of
the Company to be as required by the foregoing clause (a) of this Section
6.2.  Such certificate shall show the net earnings and total annual interest
charges referred to in said clause (a).
 
For the purposes of this Section 6.2, “funded debt” shall mean all indebtedness
created or assumed by the Company maturing one year or more after the date of
the creation or assumption thereof.
 
For the purposes of this Section 6.2, net earnings of the Company after
provision for depreciation, depletion and amortization of property shall mean
the total operating revenue and other income (net) of the Company less operating
expenses (including provision for depreciation, depletion and amortization of
property) and less taxes (excluding income and excess profits taxes or other
taxes which are imposed on or measured by income).  In the determination of net
earnings of the Company the following additional requirements shall be
applicable:
 
                  (i)No profits or losses from the sale or abandonment of
capital assets or change in value of securities or other investments shall be
taken into account in making such computations;

 
 
-35-
 
 

 


 
                  (ii)In case the Company shall have sold any property for a
consideration in excess of $5,000,000, within or after the particular period for
which the calculation is made, then, in computing the net earnings of the
Company so available, the net earnings or net losses of such property for the
whole of such period shall be excluded to the extent practicable on the basis of
actual earnings and expenses of such property or on the basis of such estimates
of the earnings and expenses of such property as the signers of a Treasurer's
certificate filed with the Trustee shall deem proper;
 
                  (iii)In case the Company shall, within or after the particular
period for which the calculation is made, have acquired (by purchase, merger,
consolidation or otherwise) any property which within six months prior to the
date of acquisition thereof by the Company has been used or operated by a person
or persons other than the Company in a business similar to that in which it has
been or is to be used or operated by the Company, then in computing the net
earnings of the Company so available for such purposes there shall be included,
to the extent that they may not have been otherwise included, the net earnings
or net losses of the property so acquired for the whole of such period to the
extent practicable on the basis of actual earnings and expenses of such property
or on the basis of such estimates of the earnings and expenses of such property
as the signers of a Treasurer's certificate filed with the Trustee shall deem
proper.  The net earnings or net losses of such property for the period
preceding such acquisition shall in such case be ascertained and computed as
provided in this clause (iii) as if such acquired property had been owned by the
Company during the whole of such period; and
 
                  (iv)The “net earnings of property” referred to in clauses (ii)
and (iii) of this Section 6.2 shall mean the net earnings of such property
computed in the manner provided in this definition for the computation of net
earnings of the Company available for the pertinent purposes.
 
All accounting determinations required by this Section 6.2 shall (except to the
extent, if any, to which the preceding provisions of this Section 6.2 may
conflict with this provision) be made according to the applicable system of
accounts prescribed by the Public Service Commission of Missouri and any
applicable orders of said Commission and (to the extent not prescribed by such
system of accounts or orders) according to generally accepted accounting
principles.
 
For the purposes of this Section 6.2, the term “Public Service Commission of
Missouri” shall be applicable as provided in Section 6.1 of this Article VI.
 
                          SECTION 6.3Postponement of Interest.  So long as any
bonds of the 2023 Series are outstanding, in order that any interest payment on
the bonds of any of the 2023 Series may be postponed pursuant to clause (2) of
Section 20.07 of the Original Indenture, there shall be required, in addition to
all other prerequisites to such postponement provided in the Original Indenture,
the consent of the owners of not less than seventy-five percent (75%) in
principal amount of bonds of the 2023 Series at the time outstanding, such
consent to be given at the same time as and in the same manner as the consent of
the owners of other bonds required by said clause (2) of Section 20.07 of the
Original Indenture.  So long as any bonds of the 2028 Series

 
 
-36-
 
 

 
are outstanding, in order that any interest payment on the bonds of any of the
2028 Series may be postponed pursuant to clause (2) of Section 20.07 of the
Original Indenture, there shall be required, in addition to all other
prerequisites to such postponement provided in the Original Indenture, the
consent of the owners of not less than seventy-five percent (75%) in principal
amount of bonds of the 2028 Series at the time outstanding, such consent to be
given at the same time as and in the same manner as the consent of the owners of
other bonds required by said clause (2) of Section 20.07 of the Original
Indenture.
 
                          SECTION 6.4Information as to Company.  So long as any
bonds of the 2023 Series or bonds of the 2028 Series are outstanding, the
Company shall comply with the information delivery requirements of Section 7.1
of the Bond Purchase Agreement (as defined in the forms of such bonds set forth
in the Recitals to this Thirty-First Supplemental Indenture).
 
ARTICLE VII
 


 
COMPANY’S RESERVATION OF RIGHTS
 
                          SECTION 7.1Company’s Reservation of Rights.  The
Company reserves the right, without any consent, vote or other action by holders
of bonds of the 2023 Series or of the bonds of the 2028 Series, or of any other
subsequent series, to amend the Mortgage, as heretofore amended and
supplemented, as follows:
 
To amend Section 21.04 of the Mortgage to read substantially as follows:
 
SECTION 21.04.                                Any power, privilege or right
expressly or impliedly reserved to or in any way conferred upon the Company by
any provision of this Indenture, whether such power, privilege or right is in
any way restricted or is unrestricted, may be in whole or in part waived or
surrendered or subjected to any restriction if at the time unrestricted or to
additional restriction if already restricted.  Anything in this Indenture to the
contrary notwithstanding, the Company and the Trustee, at any time and from time
to time, may enter into one or more indentures supplemental hereto, in form
satisfactory to the Trustee, for any of the following purposes: (i) to enter
into any further covenants, limitations or restrictions for the benefit of any
one or more series of bonds issued hereunder and provide that a breach thereof
shall be equivalent to a default under this Indenture; (ii) to cure any
ambiguity or correct or supplement any defective or inconsistent provisions
contained herein or in any supplemental indenture; (iii) to correct or amplify
the description of any property at any time subject to the lien of the this
Indenture, or better assure, convey and confirm unto the Trustee any property
subject or required to be subjected to the lien of this Indenture, or subject to
the lien of this Indenture additional property; or (iv) to change or eliminate
any provision of this Indenture or to add any new provision to this Indenture
provided that no such change, elimination or addition shall adversely affect the
interests of the holders of bonds of any series.  The Trustee is hereby
authorized to join with the Company in the execution of any such instrument or
instruments.  Such instrument, executed and acknowledged as aforesaid, shall be
delivered to the Trustee and thereupon if such instrument shall have

 
 
-37-
 
 

 
been signed by the Trustee any modification of the provisions of these presents
therein set forth, authorized by this Section, shall be binding upon the parties
hereto, their successors and assigns, and the holders of the bonds and coupons
hereby secured.  Anything to the contrary notwithstanding, this Section shall
not be construed to permit any act, waiver, surrender or restriction adversely
affecting any bonds then outstanding hereunder.
 
Without limiting the generality of the foregoing, if the Trust Indenture Act of
1939, as in effect at any time and from time to time,
 
                 (i)shall require one or more changes to any provisions hereof
or the inclusion herein of any additional provisions, or shall by operation of
law be deemed to effect such changes or incorporate such provisions by reference
or otherwise, this Indenture shall be deemed to have been amended so as to
conform to the Trust Indenture Act as then in effect, and the Company and the
Trustee may, without the consent of any holders of bonds, enter into an
indenture supplemental hereto to evidence such amendment hereof; or
 
                 (ii)shall permit one or more changes to, or the elimination of,
any provisions hereof which shall theretofore have been required by the Trust
Indenture Act of 1939 to be contained herein or are contained herein to reflect
any provisions of the Trust Indenture Act of 1939, this Indenture shall be
deemed to have been amended to effect such changes or elimination, and the
Company and the Trustee may, without the consent of any holders of bonds, enter
into an indenture supplemental hereto to evidence such amendment hereof.
 
ARTICLE VIII
 
MISCELLANEOUS
 
                          SECTION 8.1Provisions Required by Trust Indenture Act
of 1939 to Control.  If and to the extent that any provision hereof, or any
other provision of the Mortgage, limits, qualifies, or conflicts with another
provision included in the Mortgage which is required to be included in the
Mortgage by any of Sections 310 to 317, inclusive, of the Trust Indenture Act of
1939, as amended by the Trust Indenture Reform Act of 1990, through operation of
Section 318(c) thereof, such required provisions shall control.
 
                          SECTION 8.2Acceptance of Trust.  The Trustee hereby
accepts the trust hereby declared and provided and agrees to perform the same
upon the terms and conditions in the Original Indenture and in this Thirty-First
Supplemental Indenture set forth.
 
                          SECTION 8.3This Indenture Part of Original
Indenture.  This Thirty-First Supplemental Indenture is executed and shall be
construed as an indenture supplemental to the Original Indenture and shall form
a part thereof.
 



 
 
-38-
 
 

 
                          SECTION 8.4Execution in Any Number of
Counterparts.  This Thirty-First Supplemental Indenture may be simultaneously
executed in any number of counterparts, each of which, when so executed, shall
be deemed to be an original; such counterparts shall together constitute but one
and the same instrument.
 
                          SECTION 8.5Date of Execution.  Although this
Thirty-First Supplemental Indenture is dated, for convenience and for purposes
of reference, as of March 15, 2013, the actual dates of execution by the Company
and by the Trustee are as indicated by their respective acknowledgements hereto
annexed.
 
IN WITNESS WHEREOF, Laclede Gas Company, party of the first part, has caused its
corporate name to be hereunto affixed and this instrument to be signed and
sealed by its President, a Vice President, or Treasurer and its corporate seal
to be attested by its Secretary or an Assistant Secretary, for and in its
behalf; and UMB Bank & Trust, n.a., Trustee, party of the second part, in token
of its acceptance of the trust hereby created, has caused its name to be
hereunto affixed and this instrument to be signed and sealed by a Vice President
or an Assistant Vice President, and its seal to be attested by its Secretary or
an Assistant Secretary.
 

   
LACLEDE GAS COMPANY
               
By
       
President
               
ATTEST:
             
Secretary
     
(SEAL)
         
UMB BANK & TRUST, N.A.
   
Trustee
   
By
       
Sr. Vice President
       
ATTEST:
                             
Assistant Secretary
     


 
 
-39-
 
 

(SEAL)

 
 
-40-
 
 


State of Missouri
)
   
) ss.
 
City of St. Louis
)
 

 
On this ____ day of _____________, 2013 before me appeared
_______________________, to me personally known, who, being by me duly sworn did
say that [s]he is the President of Laclede Gas Company, the corporation
described in and which executed the foregoing instrument, and that the seal
affixed to the foregoing instrument is the corporate seal of said corporation
and that said instrument was signed and sealed in behalf of said corporation by
authority of its board of directors, and said ______________________
acknowledged said instrument to be the free act and deed of said corporation.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in
my office in the City of St. Louis, Missouri, the day and year last above
written.
My commission expires________________________________.
 

     
Notary Public
 
State of Missouri

 
(SEAL)
 

 
 
-41-
 
 

State of Missouri
)
   
) ss.
 
City of St. Louis
)
 

 
On this _____ day of ______________, 2013 before me appeared
_________________________ to me personally known, who, being by me duly sworn
did say that (s)he is a Senior Vice President of UMB Bank & Trust, n.a., the
national banking association described in and which executed the foregoing
instrument, and that the seal affixed to the foregoing instrument is the seal of
said association and that said instrument was signed and sealed in behalf of
said association by authority of its board of directors, and said
_______________________ acknowledged said instrument to be the free act and deed
of said association.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in
my office in the City of St. Louis, Missouri, the day and year last above
written.
My commission expires________________________________.
 


 

     
Notary Public
 
State of Missouri

 
 
(SEAL)
 



 
 
-42-
 
 

Form of Opinion of Special Counsel
to the Company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

Exhibit 4.4(a)
(to Bond Purchase Agreement)
 
 
 
 

March 15, 2013
 
The Purchasers listed on Schedule 1 hereto
 
 
 
Re:
Bond Purchase Agreement, dated August 3, 2012, by and among each of the
purchasers named in Schedule A thereto and Laclede Gas Company

 
Ladies and Gentlemen:
 
 
I am Senior Vice President, General Counsel and Chief Compliance Officer of The
Laclede Group, Inc., the parent company of Laclede Gas Company, a Missouri
corporation (the “Company”).  In such capacity, I have represented the Company
in connection with the issuance and sale by the Company pursuant to the Bond
Purchase Agreement, dated as of August 3, 2012, by and among each of the
purchasers named in Schedule A thereto (collectively, the “Purchasers”) and the
Company (the “Bond Purchase Agreement”) of $55,000,000 aggregate principal
amount of the Company’s First Mortgage Bonds, 3.00% Series due March 15, 2023
(the “2023 Bonds”) and $45,000,000 aggregate principal amount of the Company’s
First Mortgage Bonds, 3.40% Series due March 15, 2028 (the “2028 Bonds” and
together with the 2023 Bonds, the “Bonds”).  The Bonds are being issued under
the Mortgage and Deed of Trust, dated as of February 1, 1945, as amended and
supplemented by all supplemental indentures thereto, the latest of which is the
Thirty-First Supplemental Indenture relating to the Bonds dated as of March 15,
2013 (the “Supplemental Indenture”), between UMB Bank & Trust, N.A. (successor
to Mississippi Valley Trust Company), as trustee (the “Trustee”), and the
Company (as so amended and supplemented, the “Mortgage”).  All capitalized terms
used and not otherwise defined in this opinion letter shall have the respective
meanings ascribed to them in the Bond Purchase Agreement.  This letter is
delivered to you pursuant to Section 4.4(a) of the Bond Purchase Agreement.
 
As such counsel, I, or persons under my supervision or control, have examined:
 
(a)         the Restated Articles of Incorporation and all amendments thereto of
the Company;
 
(b)         the Bylaws and all amendments thereto of the Company;
 
(c)         all relevant corporate proceedings of the Company;
 



 
 
 
 










 
The Purchasers listed on Schedule 1 hereto
March 15, 2013
Page 3

(d)         the Bond Purchase Agreement and each of the Bonds;
 
(e)         the Mortgage;
 
(f)         the Supplemental Indenture;
 
(g)         the order entered by the Missouri Public Service Commission (the
“MoPSC”) authorizing the issuance and sale of the Bonds (the “MoPSC Order”);
 
(h)         the Private Placement Memorandum, dated July 9, 2012, relating to
the private placement of the Bonds; and
 
(i)         all other related agreements, documents, instruments and
certificates executed and/or delivered to the Purchasers by the Company on or
prior to the date hereof in connection with or pursuant to the Bond Purchase
Agreement or any of the other documents comprising the transaction.
 
The documents referenced in items (d), (e) and (f) above are sometimes
hereinafter collectively referred to as the “Transaction Documents”.
 
I have also examined (a) originals, or copies certified or otherwise identified
to my satisfaction, of such agreements, documents, certificates, corporate and
official records, affidavits and other instruments and (b) such laws, rules and
regulations as I deemed necessary or appropriate for purposes of this
opinion.  In such examinations, I have assumed (without independent
investigation, verification or inquiry) the genuineness of all signatures, the
legal capacity of natural persons, the authenticity of all documents submitted
to me as originals and the conformity with the originals of all documents
submitted to me as copies.  I have also assumed (a) the due organization, valid
existence and good standing under the laws of its jurisdiction of incorporation
of each party (other than the Company) to each Transaction Document, (b) the
corporate or other power and due authorization of each Person (other than the
Company) not a natural person to execute, authenticate and deliver the
Transaction Documents and to perform its obligations under each Transaction
Document to which it is a party, (c) the due execution and delivery of each
Transaction Document by each party thereto (other than the Company) and (d) that
each Transaction Document constitutes the valid and binding obligation of each
party thereto (other than the Company), enforceable against such party in
accordance with its terms.  As to various questions of fact relevant to this
letter, I have relied, without independent investigation,

 
 
-3-
 
 










 
The Purchasers listed on Schedule 1 hereto
March 15, 2013
Page 4
upon certificates of public officials, certificates of officers of the Company
and representations and warranties of the Company contained in the Transaction
Documents.
 
Based upon such review and upon such inquiries and investigations of the Company
as I deemed necessary or relevant, I am of the opinion that:
 
              1.The Company (a) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Missouri and (b) is
duly qualified as a foreign corporation and is in good standing in all of the
states where the nature of its business or the ownership or use of property
requires such qualification, except where the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
              2.The Company has full corporate right, power and authority to
execute, deliver and perform its obligations under the Transaction Documents and
has duly taken or caused to be taken all necessary corporate actions to
authorize the execution, delivery and performance of the Transaction Documents.
 
              3.The consummation of the transactions contemplated by the Bond
Purchase Agreement and the fulfillment of the terms thereof will not result in a
breach of any of the terms or provisions of, or constitute a default under, (a)
any indenture, mortgage, deed of trust or other material agreement or instrument
known to me after due inquiry to which the Company is a party or by which it is
bound or to which any of the property of the Company is subject; (b) the
Restated Articles of Incorporation or Bylaws of the Company; or (c) any order,
rule or regulation of any court or other governmental body having jurisdiction
over the Company or any of its property, or any applicable law or statute, in
each case of the United States of America or the State of Missouri.
 
              4.The Company has good and sufficient title to the properties
described as owned by it in and as subject to the lien of the Mortgage, subject
only to excepted encumbrances as defined in the Mortgage and all other
restrictions, exceptions, defects and limitations of title as permitted under
the Mortgage to the extent they do not materially impair the Company’s use of
its properties in its business (collectively, the “Exceptions”).  Subject to
paragraph 5 hereof, the description of such properties set forth in the Mortgage
is adequate to constitute the Mortgage a lien thereon and the Mortgage, subject
only to the Exceptions, constitutes a valid, direct and first mortgage lien upon
such properties, which include substantially all of the permanent physical
properties and Franchises (as defined below) (other than those expressly
excepted in the

 
 
-4-
 
 










 
The Purchasers listed on Schedule 1 hereto
March 15, 2013
Page 5
Mortgage).  All permanent physical properties and Franchises (other than those
expressly excepted in or released from the Mortgage) that have been or hereafter
may be acquired by the Company after the date of the Supplemental Indenture have
become or, upon such acquisition, will become subject to the lien of the
Mortgage, subject, however, to the Exceptions and except as limited by
bankruptcy law.  As used above, “Franchises” means all franchises of the Company
in or relating to real estate or the occupancy of lands to the extent the
granting of a lien or mortgage thereon is permitted by applicable law.
 
              5.The Supplemental Indenture has been recorded in the office of
the Secretary of State of the State of Missouri pursuant to Section 443.451 of
the Missouri Revised Statutes, and the lien created by the Supplemental
Indenture has become effective as to and enforceable against third parties.  All
permanent physical properties and Franchises (other than those expressly
excepted in or released from the Mortgage) presently owned by the Company are
subject to the lien of the Mortgage, subject to the Exceptions.
 
              6.The Mortgage has been duly and validly authorized by all
necessary corporate action of the Company, has been duly and validly executed
and delivered by the Company, and is a valid and binding instrument enforceable
against the Company in accordance with its terms, assuming the due
authorization, execution and delivery thereof by the Trustee and except as the
same may be limited by certain laws and judicial decisions of the United States
of America and the State of Missouri (where the property covered thereby is
located) affecting the remedies for the enforcement of the security provided for
therein, which laws do not, in my opinion, make inadequate the remedies
necessary for the realization of the benefits of such security, and subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, by generally equitable principles (whether considered in a proceeding
in equity or at law) and by an implied covenant of reasonableness, good faith
and fair dealing.
 
              7.The Bonds have been duly authorized by the Company and, assuming
due authentication thereof by the Trustee and upon payment therefor and delivery
thereof in accordance with the Bond Purchase Agreement, subject to the
qualifications in paragraph 6 above, will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms and entitled to the benefit and security of the Mortgage equally and
ratably (except as set forth in the Bonds) with the bonds of other series not
outstanding under the Mortgage.

 
 
-5-
 
 










 
The Purchasers listed on Schedule 1 hereto
March 15, 2013
Page 6
              8.The Bond Purchase Agreement has been duly authorized, executed
and delivered by the Company and, subject to the qualifications in paragraph 6
above, constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms.
 
              9.To the best of my knowledge, there is not pending or threatened
any action, suit, proceeding, inquiry or investigation, to which the Company is
a party, or which the property of the Company is subject, before or brought by
any court or governmental agency or body, domestic or foreign, which would
reasonably be expected to materially and adversely affect the consummation of
the transactions contemplated by the Bond Purchase Agreement or the performance
by the Company of its obligations thereunder.
 
              10.No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by, any
governmental, regulatory, administrative or public body, instrumentality,
authority, agency or official, or any subdivision thereof, or any other Person
is required to authorize, or is required in connection with the execution,
delivery or performance of, or the legality, validity, binding effect or
enforceability of, any of the Transaction Documents other than (i) any filing
required under the Mortgage and (ii) the MoPSC Order, which order has been
obtained and is in full force and effect, has not been revoked or amended, and
is not the subject of a pending appeal and (iii) any filings to be made upon the
issuance and sale of the Bonds pursuant to the MoPSC Order.
 
              11.Assuming, without independent investigation, (a) the accuracy
of the representations and warranties of, and the performance by such Persons of
the covenants of, the Company and the Purchasers contained in the Bond Purchase
Agreement and the Mortgage and (b) that neither the Company nor any other Person
will, after the offer, issue, sale and delivery of the Bonds, take or omit to
take any action which could cause such offer, issue, sale or delivery not to
constitute an exempted transaction under the Securities Act, it is not necessary
in connection with such offer, issue, sale or delivery to register the Bonds
under the Securities Act.
 
              12.The Company is not, and after giving effect to the offering and
sale of the Bonds, and the application of the proceeds thereof as described in
the Bond Purchase Agreement will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
 
              13.Assuming the Company’s compliance with Section 5.14 of the Bond
Purchase Agreement, the execution, delivery and performance of the Bond Purchase
Agreement by the

 
 
-6-
 
 










 
The Purchasers listed on Schedule 1 hereto
March 15, 2013
Page 7
Company will not violate or result in a violation of Regulation T, U or X of the
Board of Governors of the United States Federal Reserve System, 12 CFR, Part
220, Part 221 and Part 224, respectively.  For purposes of this letter, I have
assumed that none of the Purchasers is a “creditor” as defined in Regulation T.
 
This opinion is made as of the date hereof, and I undertake no obligation, and
hereby disclaim any obligation, to advise you of any change after the date
hereof in any matter set forth herein.  I am qualified to practice law in the
State of Missouri and I do not purport to be an expert on, or to express any
opinion herein concerning, any matter governed by the laws of any jurisdiction
other than the laws of the State of Missouri and the Federal laws of the United
States of America, except with respect to the matters expressed in paragraphs 9
and 10 above.  Further, I express no opinion with respect to any law, rule,
regulation or matter regarding (i) any matters of local law (i.e., laws, rules
and regulations of counties, towns, municipalities or special political
subdivisions and any agencies thereof); (ii) Federal or state antitrust or
unfair competition laws; or (iii) laws relating to land use, zoning and building
code issues, taxes, antifraud, environmental issues, intellectual property and
state “blue sky” laws.
 
This opinion is furnished only to the Purchasers and their respective
successors, assigns and participants, and is solely for their benefit in
connection with the transactions contemplated by the Transaction
Documents.  This opinion is not to be used or otherwise relied upon by any other
party or entity or for any other purpose without my prior written consent,
except for (i) delivery of copies hereof to counsel for the addressees hereof;
(ii) inclusion of copies hereof in a closing file; and (iii) delivery of copies
hereof to regulatory agencies having jurisdiction over you (including the
National Association of Insurance Commissioners).


 
Very truly yours,



 
***DRAFT***

 
 

 
 
-7-
 
 

Schedule 1


 
The Purchasers listed on Schedule A to the Bond Purchase Agreement.





 
 
 
 

March 15, 2013


To the Purchasers listed on Schedule 1
 

 
Re:
Bond Purchase Agreement, dated August 3, 2012, by and among each of the
purchasers listed on Schedule A thereto and Laclede Gas Company

 
Ladies and Gentlemen:
 
We have acted as special counsel to Laclede Gas Company, a Missouri corporation
(the “Company”), in connection with the issuance and sale by the Company
pursuant to the Bond Purchase Agreement, dated August 3, 2012, by and among each
of the purchasers named in Schedule A thereto (collectively, the “Purchasers”)
and the Company (the “Bond Purchase Agreement”) of $55,000,000 aggregate
principal amount of the Company’s First Mortgage Bonds, 3.00% Series due March
15, 2023 (the “2023 Bonds”) and $45,000,000 aggregate principal amount of the
Company’s First Mortgage Bonds, 3.40% Series due March 15, 2028 (the “2028
Bonds” and together with the 2023 Bonds, the “Bonds”).  The Bonds are being
issued under the Mortgage and Deed of Trust, dated as of February 1, 1945, as
amended and supplemented by all supplemental indentures thereto, the latest of
which is the Thirty-First Supplemental Indenture relating to the Bonds dated as
of March 15, 2013 (the “Supplemental Indenture”), between UMB Bank & Trust, N.A.
(successor to Mississippi Valley Trust Company), as trustee (the “Trustee”), and
the Company (as so amended and supplemented, the “Mortgage”).  This opinion is
rendered at the request of the Company pursuant to Section 4.4 of the Bond
Purchase Agreement. All capitalized terms used in this letter, without
definition, have the meanings assigned to them in the Bond Purchase Agreement.
 
In connection with this letter, we have examined executed originals or copies of
executed originals of each of the following documents (collectively, the
“Transaction Documents”):
 
(a)             the Bond Purchase Agreement;
(b)             the Bonds;
(c)             the Mortgage;
(d)             the Supplemental Indenture; and
(c)             the Private Placement Memorandum, dated July 9, 2012, relating
to the private placement of the Bonds.


In addition, we have examined originals or certified copies of such corporate
records of the Company and other certificates and documents of officials of the
Company, public officials
 

 
 
 
 








To the Purchasers listed on Schedule 1
March 15, 2013
Page 2
 

and others as we have deemed appropriate for purposes of this letter, and relied
upon them to the extent we deem appropriate.  As to various questions of fact
relevant to this letter, we have relied, without independent investigation, upon
certificates of public officials, certificates of officers of the Company, and
representations and warranties of the Company contained in the Transaction
Documents, all of which we assume to be true, correct and complete.  In
addition, we have made no inquiry of the Company or any other person or entity
(including Governmental Authorities) regarding any judgments, orders, decrees,
franchises, licenses, certificates, permits or other public records or
agreements to which the Company is a party other than those described herein,
and our knowledge of any such matters is accordingly limited.
 
We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all copies submitted to us as conformed, certified or reproduced
copies.  We have also assumed (a) the due organization, valid existence and good
standing under the laws of its jurisdiction of organization of each party to
each Transaction Document, (b) the legal capacity of natural persons, (c) the
corporate or other power and due authorization of each person not a natural
person to execute, deliver and perform its obligations under each Transaction
Document to which it is a party, and to consummate the transactions contemplated
by such Transaction Document, (d) the due execution and delivery of each
Transaction Document by all parties thereto and (e) that each Transaction
Document constitutes the valid and binding obligation of each party thereto,
enforceable against such party in accordance with its terms.
 
Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, we are of the opinion that,
assuming, without independent investigation, (a) the accuracy of the
representations and warranties of, and the performance by such Persons of the
covenants of, the Company and the Purchasers contained in the Bond Purchase
Agreement and the Mortgage and (b) that neither the Company nor any other Person
will, after the offer, issue, sale and delivery of the Bonds, take or omit to
take any action which could cause such offer, issue, sale or delivery not to
constitute an exempted transaction under the Securities Act, it is not necessary
in connection with such offer, issue, sale or delivery to register the Bonds
under the Securities Act.
 
The opinions and other matters in this letter are qualified in their entirety
and subject to the following:
 
 
A.
We express no opinion as to the laws of any jurisdiction other than the Included
Laws.  We have made no special investigation or review of any published
constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions (“Laws”), other than a


 
 
-2-
 
 








To the Purchasers listed on Schedule 1
March 15, 2013
Page 3
 

 
review of the Federal Laws of the United States of America.  For purposes of
this letter , the term “Included Laws” means the items described in the
preceding sentence that are, in our experience, normally applicable to
transactions of the type contemplated in the Bond Purchase Agreement.  The term
Included Laws specifically excludes (a) Laws of any counties, cities, towns,
municipalities and special political subdivisions and any agencies thereof and
(b) Laws relating to land use, zoning and building code issues, taxes,
antifraud, environmental issues, intellectual property Laws, antitrust issues
and state “blue sky” Laws.
 
B.
This letter and the matters addressed herein are as of the date hereof or such
earlier date as is specified herein, and we undertake no, and disclaim any,
obligation to advise you of any change in any matter set forth herein, whether
based on a change in the law, a change in any fact relating to the Company or
any other person or entity, or any other circumstance.  This letter is limited
to the matters expressly stated herein and no opinions are to be inferred or may
be implied beyond the opinions expressly set forth herein.

 
C.
We assume that no fraud, dishonesty, forgery, coercion, duress or breach of
fiduciary duty exists or will exist with respect to any of the matters relevant
to the opinions expressed herein.

 
D.
We express no opinion as to the subsequent resale of any Bonds.

 
E.
This letter is solely for your benefit and the benefit of your respective
successors and permitted assigns in accordance with the Bond Purchase Agreement,
and no other person or entity shall be entitled to rely upon this
letter.  Without our prior written consent, this letter may not be quoted in
whole or in part or otherwise referred to in any document and may not be
furnished or otherwise disclosed to or used by any other person or entity,
except for (i) delivery of copies hereof to counsel for the addressees hereof;
(ii) inclusion of copies hereof in a closing file; and (iii) delivery of copies
hereof to regulatory agencies having jurisdiction over you (including the
National Association of Insurance Commissioners).

Very truly yours,
 
***DRAFT***
 
 
AKIN GUMP STRAUSS HAUER & FELD, L.L.P.

 
 
-3-
 
 

Schedule 1


The Purchasers listed on Schedule A to the Bond Purchase Agreement.



 
 
 
 

Form of Opinion of Special Counsel
to the Purchasers






[to be provided on a case by case basis]



Exhibit 4.4(b)
(to Bond Purchase Agreement)
 
 
 
 
